Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 1 of 86

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintiff,

Case No. 1:19-cr-10131 NMG

Vv.

TOBY MACFARLANE,

Defendant.

Nee ee ee ee ee ee ee ee et ee”

 

REDACTED EXHIBITS TO DEFENDANT TOBY MACFARLANE’S
SENTENCING MEMORANDUM

(Leave of Court granted to sealed version on November 5, 2019)

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 2 of 86

EXHIBIT A.

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 3 of 86

Macfarlane Personal Statement

I was born on January 29", 1963 to Macfarlane 1 and {) Macfarlane in
Salt Lake City, Utah, My brother Macfarlane was 3 4 years younger than me.

My mom, J always used to describe me as a “very energetic” little guy, not in a hyperactive
way, but always on the move. My earliest memories of my childhood were not happy ones. My _
parents’ relationship deteriorated when I was still quite young. They eventually got divorced,
when I was seven and my whole world folt like it had been torn apart. I remember crying myself
to sleep on many occasions, When [ was older, I promised myself that I was going to have a
family someday and that I would never let it be split apart. I wasn’t going to let that happen:to

my children,

When I was nine, I moved to San Ramon, California (the Bay Area) with my mom, brother and
our dog. It was very difficult for me knowing that I would only see my dad a couple times a
yeat. I missed him terribly, For atime, my mom did not have a job so we were forced to share a
small apartment with another single mom. Eventually, my mom got a job asa secretary and she
moved us into our own stnall apartment. Money was really scarce for our family. From a very
young age, I believed that I was the man of the house and shouldered a lot of responsibility.
When I was twelve, I got a paper route. I was up every morning, folding newspapets and
delivering them on my bike before the sun rose.

My mom did an amazing job raising us. She instilled in us the values of honesty and hard work
and the confidence that we could do anything we set ow mind to. Upon entering High School,
my mom convinced me to run for Freshmen Class President even though I was extremely shy
and resisted, With her tutoring, I won the election. This was a turning point for me.

In my Senior Year, I was elected Student Body President. In addition, I was a varsity athlete in
four sports, worked 20 hours per week, and got pretty good grades, When I saw the campus of
USC, Limmediately knew that it was the place for me. But I had no way to pay my tuition to this
expensive private school, and my parents couldn’t help. Fortunately, I was accepted to USC and
was able to pay for school with a combination of state and federal grants, a scholarship from my
high school, a scholarship from the local Rotary Club, University assistance, student loans, and
Pell grants. [ also had various jobs the entire four years.

After graduating from college I had trouble finding a job but I finally landed a sales position with
National Cash Register in the Las Vegas territory selling computers to hotels. I moved to Las
Vegas and worked there for two unspectacular years, I yearned for more, I found my way to a
family friend in San Diego who gave me an opportunity to work for his Title Company. This
was another turning point. [loved the job and did well. Eventually, I became a licensed title
insurance agent. i

Shortly after | arrived in San Diego, [received the news that my twelve year old half-sister,
MM nad been diagnosed with a rare adult form of leukemia, (My Dad had remartied.)

and I had become extremely close, I spent my weekends visiting J in the Children’s
Hospital in Los Angeles. We lost fier less than a year of battling this horrible disease,
The Make a Wish foundation granted her wish to go to Hawaii to swim with the dolphins.
She passed away during the trip. [ was-right by her side until the end. I was devastated,

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19

After Micd, I got involved with the Make a Wish foundation and the.
Leukemia Society back in Sati Diego. I longed to do more and make # bigger
impaot so T joined the Big Brothers aud had a little brother that I spent dime with
andamentored. T also joined the board of the San Diego Tennis pattons who
provided after school tennis programs to kids in poor neighborhoods, During my
time on the board we raised $4,000,000 to build the Barnes ‘Tennis Center a facility
with 21 courts complete with transportation for under-privileged kids to take part
in a multi-faceted afler school program,

Meanwhile, my career in Title Insarance flourished, In 1990, I founded Southland
‘Title of San Diego and served on the board of the parent company. J also served on
the board and loan committee of a startup Sunrise Bank of San Diego in 2001,
Bank boards are highly regulated by the FDIC and my buekground and Integrity
played a large role for me to get this position,

In 1989, I mot a. We started dating shortly thereafter and were
married id October 1990, ‘In 1996 our daughter was born, fifwas ovorything
to ine and it was so rowarding to become a father and start a family,

worked until tho day [iilwas born and then opted to be a stay at homo mom, This
put lots of financial pressure on me, but I agreed with her decision.

Tn 1098, our son fi was born, I loved every aspect of being a father. I coached
four seasons of soccer for f’s teams. It was a tremendous experience working
with the kids. I went or to coach three seasons of basketball and one season of
soccer for fs teams as well.

In retrospect, I think I was probably a little frenetic about the kids’ sports and
activities, And I was also in denial about my marriage. As the kids went through
school, cracks were developing in my relationship with . I didn’t see them
or perhaps, wouldn’t let myself see them. I know now tha was becoming
more and more unhappy. But she
was still the love of my life and I was determined to make the marriage work, I
believed that I could will my way to a successful marriage, We saw a counselor
together, but | didn’t put much energy, into it,

   
   

It all started to fall apart.in 2012 and 2013, durin ’s senior year of high school,
Twas
scared to death, Scared of losing , for-sure, but oven more that | was going
to lotany kids down the way my dad let me down. I was desperate to keep them
from sufforing the way I had. During these years, I experienced the boginning of
my tost sorlous personal crisis. It also happens to be when Rick Singer came into
our lives. Looking back on it now, I realize that I made a serles of very bad
decisions during that time and over the next few years, until T finally accepted the
reality that my marriage was over. Chief among those bad decisions was agreeing
to Singer’s scheme (o get my kids into USC, I knew it was wrong, but at the time J
was feeling completely overwrought and all I could think of was not having to
worry about my kids getting into college. Foolishly and selfishly, I (Gok what
scomed like an easy way out.

   
 

Harly in 2014, (BMJ informed me that she wanted a divorce, I was crushed by tho
news and despite everything that had happened, I was completely caught off guard.
My world went into an even deeper tailspin as {J moved out of the house. I
was in therapy and taking prescribed medication for anxiety, depression and
insomnia, It was now just me and tho kids living in our family home. Neither of the
kids went to live with I After a few months, [RD changed hor mind

Page 4 of 86

 

 

 

 
~ Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 5 of 86

about the divorce and decided to move back into the house, I felt like a ping pong
ball but still clung to the hope that we could work things oul,

After ff teft for USC, JY would leave fi and 1 for weoks at a time
traveling on random trips. We wore left to fond for ourselves, Sadly, i was
experiencing his own emotional issues. [i gam MM bt was scary. In
my own head I thought that all that mattered was to hold things together for him
and to keep him from suffering pain or disappointment, Jn the moantime, ‘was
a senior in high school and it was his time to choose a college. We considore

many schools, but his interest kept reverting back to USC. I was not convinced
that USC was right for as he suffered from I and 1
thought it might be easier for him if he attended a school oloser to home. But
was sot on USC, probably in part because his sister was there and in part because if
was my alma mater and BM kuew how much I loved the school. So I wanted to
do everything in my power to make sure that J was not disappointed,

In carly 2017 RE again filed for divorce. { still tried to be a rock for my kids
during thoso tough times, But inside, | was emotionally drained.|

    
 
   
    
 
 

 
 

Thad never seen him so 1 think that’s when I hit
bottom, nover made it to USC in the fall of 2017 and he received a medical
deferral. The following semester, after much therapy, attended USC but had «

major anxiety attack right before finals and never returned. Since then, my prima
focus has been to help ot better, which “
Ithas been a struggle, and at
has become angry at me and even shut me out. In April,
Currently, he is living
part-time between his mother’s house and my house. He seems to be doing okay.
As a father, the knowledge that the bad decisions I made and legal problems that
resulted may have exacerbated my son’s emotional problems is a very hard pill to
swallow,

   

  
 
 

   

After my divorce was finally completed in 2018, I began to put my life back
togothor, ortunutely, | met a wonderful lady, SM, who hos brought love
and new found perspective into my life. We share the samo values of family

has a 19 year old son fp and hard work Qe has hor own book keeping
company). My title insurance career had suffered during the previous four years
and I began to put it all back together, I¢ was very rewarding to realize that I was
still a valued member of my Title Company and that my 32 years of experience and
arocord of trust by most of the top real estate professionals and business leaders in
San'Diego meant something, I believe that my collenguos and partners saw my
integrity as the cornerstone of my business and know that my reputation was
impeccable, ,

My arrest completely shattered my professional life, The California Department of
Tnsurance suspended and then revoked my license and my employer had no choice
but to comply with the order and terminate my employment. My reputation is
destroyed, My other primary source of income, real estate investinents, was also
derailed when my primary bank withdrew the line of oredit that] rely on to ran my
investments. In addition, another bank is threatening to call loans.on two of my
core properties, ‘To prevent a personal financial crisis, L at in the process of

~ selling seme properties at a substantial discount,

I know that it was wrong to get my kids admilied to USC as recrulted athletes

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 6 of 86

whon they were not. I know that I alone am to blame for the bad decisions made
and for their consequences, For me, the most difficult thing to accept is the fact
that set such a bad exariple for my kids. T want to apologize first and foremost to
them, but also to USC, to other people’s familios who wore applying to USC, to the
prosecutor, the Court and everyone else who has been huxt by my actions.

Professionally and financially, I am paying dearly for my mistakes, But lam
determined to bounce back from these blows. Ineredibly, I have beon fortunate to
receive tremendous support from my family, colleagues and friends, ‘The brightest
spots are my children and J. Thoy are all standing by my side, Despite my
mistakes, they have faith in me and seem confident I will find my stride again and
will re-onin their frust and respect. I will do everything in my power to make them
tight,

July 19, 2019

Te - tee

‘Toby Macfarlane

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 7 of 86

EXHIBIT B

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 8 of 86

Jul 22 19 02:46p pA
‘O7/22/2019 12:14 s51eedg3a09 ACH PAGE aD/od

JOAN FRIEDSON, M.D.
Diplomate of the American Board of
Psychistry and Neurology
612] La Jolla Mesa Drive |.

La Jolla, CA 92037
(858) 551-8171

* July 21, 2019

Honorable Nathaniel M. Gorton

United States District Court, Dist. Mass.
1 Courthouse Way, Courtroom No. 4
Boston, Massachusetts 02210

Dear Judge Gorton:

J am a psychiatrist licensed to practice in. the state of California. For almost 30 years, I have
maintained a clinionl practice specializing in the treatment of anxiety, depression and other affective
disorders. Toby Macfarlane has been my client intermittently over the last 20 years, with more
frequent visits during tines of greater adversity and ego distress. During the more serious episodes,
Toby has suffered from both depression and anxiety, for which on occasion I have prescribed
medication, As a result of my treatment of Toby, I believe that ] have a professional longitudinal
perspeotive concerning his character, At Toby’s request and with his permission, I write to offer
sottie observations to the Court concerning his character generally and, shore specifically, conceming
his psychological state during those most stressful years when his niaxriage faltered and ultimately

failed—2013 to 2017—and Toby made the self destructive decisions that resulted in his legal
problems,

Without a doubt, the defining trauma in Toby’s life was his parents’ divorce, Only seven years old
at the time, Toby adored his father and felt very close to him. Yet, one day withoul warning Toby's
father left his mother fox another women and abandoned Toby and his younger brother, That
devastating experience helped to shape Toby’s world view and moral core, But rather than become
a distrustful, angry and walled-off person, as many people might, Toby’s reaction was the opposite:
He became extremely responsible, reliable and loyal, actively chose honesty and candor over deceit,
and pursued fairness and stability over entitlement and self-dealing. These are the sinews which
anchor the structure of who Toby is,

Asa young person, Toby promised himself that he would one day establish his own family and that,
unlike his own father, he would be a loving and reliable husband and would always be there for his
children, Whertt marriage and fatherhood arrived, Toby threw himself whole-heartedly into both
toles. Despite a demanding and successful career, he coer sports teams,
regularly attended school furictions, and continued to romance When igsues arose with the
kids or with I, Toby often sought my counseling’and advice and, characteristically, upon
deciding a course of action would execute it, He saw his primary role ag that of a provider/protector

“4

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 9 of 86

Jul 22 19 02:46p Pe

seme

of his family, and he acted uawaveringly to ensure the safety and happiness of his children,
bepinning with a commitment to nraintaining a stable and intact family, Because of the central role
played by divorce in Toby’s own psyohe, he willingly endured great personal sacrifice and self:
deprivation—and, as we can now see, engaged in self-destructive conduct—in his efforta to help his
own children avoid that sarne pain. ‘

HBB, Toby's eldest child, was a high-achiever and excellent student. As ff's senior year of high
school approached, ber college prospects were excellent. Unfortunate] that time Toby’s
relationship with as deteriorating.

     

Toby, of course, was aware of BE’ s unhappiness and distance, But there was also a powerful
sense of denial. Divorce simply was not an option for Toby, and he remained as determined as ever
to ensure that his marriage succeeded. He continued to put aside his personal disappointment and
frustrations in the hope that he could save his matriage and, more importantly, that he could save his
children from the trauma and pain that had defined his childhood. It required a herculean effort
combined with a capacity for personal deprivation. Toby believed that he was setting aside his own
needs in the service of his family. But, of course, the effort took its toll and ultimately failed, In
early 2014, SE moved out and announced that she wanted a divorce. (BB stayed with
Toby and Toby believed that his worst nightmaxe was coming to pass: His children were facing
paxenta] abandonment just ashe had. By February 2014, Toby was in a full blown anxious
depression characterized by significant insomnia, obsessive, tholights about his wife, anergia and

anhedonia. I prescribed J to treat his anxiety, SBI for the depression andj for the
insorania, .

Toby continued to do everything he could to maintain stability ‘or He was determined
that they should experience as little anxiety or pain as possible. He saw himself as the only constant
in their lives, After a few months, BBB decided to move back in, and she dropped the request for
a divorce, But it was only temporary, and never really reconmmitted to the mariage.
By the summer of 2014 was leaving for

  

   
 
 
 
 

 

‘college so Toby an

 

‘was a constant concern fox Toby. At
some level, Toby blamed himself and his falling marriage for fs condition, Toby tied to ensure
that IJ paxicipated in sports, worked with tutors and did bis sexool work, Toby attended IPs
basketball games and other school events. Throughout [fs high school years, and indeed to this
day, (BIJ was and {s a constant worry for Toby,

 

_ In early 2017, again moved out and filed for divorce. For d thme, Toby still struggled to
accept the inevitable, He continued to see the end of his marriage as a personal failure and as a
betrayal of his children. Although ‘as accepted to U.S.C. that spring, he remained a ,

     
   

and though he attempted to attend the schoo he again succumbed

a a § classes and retuned home. I understand that

It is my opinion that for much of the period 2013 through 2017, Toby suffered subsyndromal phases
of depression and anxiety. These episodes were evidently acute reactions to the emotional stress

2

 

ee

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 10 of 86

Jul 22 19 02:46p p.3

87/22/2819 12:14 5188483803 ACH PAGE 94/04

Toby cndured during the detorioration and éventual termination of his mariage, and Toby’s
condition wag severe enuugh on ovcasion throughoot this period to require treatment with
modication. It is well documented that such depression and anxiety impact the brain’s executive

functioning and can be associated with impaired judgment and poor insight. It is no surprise to me
that Toby's uncharacteristic misconduct occurred during this time.

Toby has spoken to me at length concerning the improper decisions he made regarding the scheme to
get his children into U.S.C, He understands the gravity of bis misconduct and is sincerely
remorseful for it. He also understands that through a twisted sense of loyalty to his children, he
brought shame not only upon himself but also upon his family and especially upon his children —
whom he so desperately wished to protect. In my opinion, Toby is not a tisk to re-offend.

Thank you for the opportunity to share ‘these insights. Please contact me if | may be of further
agsistance.

Very truly yours,

Cow ducrsn, wh -
of | losp/Friedson, MD

 

 

 

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 11 of 86

EXHIBIT C |

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 12 of 86

To: The Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

From: Jules Arthur

Dear Judge Gorton:

My name is Jules Arthur and | have been friends with Toby MacFarlane for over 20 years. We met
through business which ultimately evolved into us becoming family friends. | recently became aware that
Toby has pleaded guilty to the college admissions scheme.

| first met Toby when he ran a Title Company, which we utilized as part of our real estate brokerage
business. He was Known for his integrity and his professionalism in dealing with complex title issues.
In all of our business dealings he was honest and reliable. | understand that as a result of the charges
his Title Insurance license has been suspended preventing him from conducting his daily business,

Toby has a big heart and is one of my most loyal and consistent friends. He sticks with his friends
through the ups and downs of life. He really cares about others and js one of the best listeners. He
shows genuine interest in people's situations and has a terrific ability to empathize with them.

in recent years he has become friends with my 80-year old mother from England. Whenever she comes
to visit, he always makes time to take her out to lunch and have a heart to heart. She has had a difficult
life and he offers her a willing ear and moral support. She recently had a surgery and Toby took the time
to correspond with her regularly through the recuperation period to her great delight.

Toby is a kind and generous person both with his time and resources. He has offered support to my son
who is a struggling musician reqularly making the effort to go and see his shows often travelling long
distances. | raise money for several local charities by hosting various events and Toby is always a willing
participant.

i would like to ask that you please consider Toby's history as an upstanding member of society, who
makes positive contributions to his community and who has a substantial network of people who rely on
hin including his extended family and employees.

Toby is obviously shaken by recent events and has repeatedly expressed his remorse and conirition for

his actions in numerous conversations | have had with him. He has fully taken responsibility for what he
has done.

| greatly appreciate your time in reviewing this letter of support and giving it consideration.

Yours sincerely,
pw

q

JOU

JuJes Arthur

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 13 of 86

Ann Block

 

June 8, 207%

To the: onorabie Sathaulel M. Caecan

 

ry LLP

 

(2/0) Arsoeddas, Casinan & He
HOS Hearst Ave
Berkehey, CA UAT LO

i i
i

:
Dear Juckes Caerton:

My raame is Ann Blork and Ehave known Toby Macdarlane since POG and his chaidren

 

stace their birth. We ried when | began a ravece as a commercial teal cetate broker with
Marcus & Millichap, and continued throughout my work on brokerage and ihen

 

 

commercial loneding with (chase bank tor an stdeltionta: 20 wears. Toby hes pled yulliy tn

ya Lag . ;
the college adinissians case, and oo 1am writen this lether af support.

4
he

   

   

es

 

“Poly was Ue newest indlucoital persone lor nie al the tart, | vas SY wath a backerounecd in
: | sf

 

sales but not realestate when Tegan ina tine af bit taokers, of which onky 4 were

    

werent, bya dichd where ermen were nol welovsrierd, Toby taaedt me hee lo an abave

and tevin for my clients in cacrow and exchariges. abst tile leas, ancl in several

necastons haw te pecouniee and respond bo brokers who were tie lvan: up te thes

  

Hdaclary respmnstbilite He dic this as a kadiess, ot knewbos one previenasly ar knew
iP Daoud aaceced. As ny repasuiion wiew, he welounial me a vravaally is snes with 4
woup ob neal eetate influences be led together Ger shee tester on how to smnpreve

haasinese per aclines actos our ecntire Gerla,

 

As a past preadent ol 2 nonpretic organizations, Phe SAN Diego County Apartment
Assucntion atel tlie San Dacgo chapter al CCIM | Gertilied Commnercis! Imvesument

Meraberr |

 

invaling on ‘Toby he wilatlingly supperteel our annual chanty ciives with

[>

 

apeont Sars

  

at attendance. He gave nb his personal tine, soinmatment and money

When recessions stack atui diriag the bank breagdown of JEU, bwittessed Daly
spending hours on thie phote aimed in mertings te help place suddeniy uncnployed
worelarics, provessors ave receploniea. A cal don: Poby nica puwerial crecibiliny an
our field wand be was ale in rescue many faniiies an hard bines by lelpane place loth
coworkers and stall af inehistry partiers, Lmever saw anyone chic by chiis.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 14 of 86

For elise to S decades, Tbby ani bimneet aiteially to perky dhave onr aoals with each

then and vhesr each aber aa. We tik abaet career and lanuly conuuitaets honesty

  

and renee both suppowt and acciitabiley from cach other As a result, | howe tirethenel

 

Toby's Weimencdas work ethic dat bail his breaness, weaned new bis sorcew and suilering
aver this case, His son ties with Tiley fall tine aand relics ans Tdey ter day to clay suppers.
Toby has indeed learned a powerdal less, In poeang seniors, | hope: yn cat consider

his corrent remorse and lihetine ot good wnvks as vou inprse the scrtienee,
‘Phatck you fiw year time in teaeliniy this sath consideration nd Toby's tuiuere,

Vinues truly

Ann Hho k

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 15 of 86

To the Honorable Nathaniel MV. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkley, California 94710

Dear Judge Gorton:

My name is Jim Crestani, | have personally known Toby Macfarlane for over 45 years. | am
confident that no one (albeit his mother), knows him, as weil as Ido.

We worked together in the Title Insurance Industry for over 28 years.

lam also aware that Toby has pleaded guilty in the college admissions scheme.

tam extremely hopeful that my letter will give you some insight as to Toby’s character, not only
as aman, but as someone who is held in high esteem by most everyone who comes in contact
with him,

His father, (MMM), and | were very close friends during which, | watched Toby grow from a
young boy, (where he sometimes would caddie for us), to a teenager, (where he attended my
wedding watching his father serving as my best man.)

When Toby graduated from college, | talked with his father about having Toby join me in the
Title Insurance business. In 1987 Toby came to work for me as a Commercial Sales Rep. wherein
| mentored him in all facets of our Industry.

Toby immediately showed me he was special, eagerly learning everything quickly and rapidly
becoming a leader and a mentor to other new sales reps.

in 2000, two life changing events happened for Toby. First, we became managing partners for a
fledgling title and escrow operation in San Diego, and second, his father passed away.

While | was concerned one, or the other, may become a distraction, Toby showed his ability to
adjust and adapt quickly, showing more concern for the new employees under our leadership,
pushing us to succeed, so everyone could keep their jobs during the tough economic conditions
at that time, instead of dwelling on any personal struggle he may have been going through, that
could interfere with our goals and objectives,

| remember being invited by some of our real estate clients to travel to Cuba, (circa 2004), ona
US Government sanctioned humanitarian mission. { informed everyone that | would not feel
comfortable in Cuba, so | backed out, but Toby went eagerly anyway.

Their mission was to deliver medicine and blankets to various Orphanages.

When Toby returned back home, | remember telling him “you’re a far better man than | will
ever be for making a trip like that.” He just looked at me and said it was an experience he will
never forget, and well worth any inconvenience he encountered, because the look on those
children’s faces when they received new blankets, was heartwarming and well worth it.

| have recently witnessed a change come over Toby, wherein he is sometimes despondent over
the possibility of not being able to continue his career in the Title Industry. The stigma
associated with that possibility, has caused pseudo friends, as well as some clients, to go silent
or become aloof, when his name comes up in a conversation.

 

 
f
'

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 16 of 86

Although Toby has admitted guilt to this crime, | would be remiss in not stating that it was
completely out of his character. In all the years | have known him, Toby has led an honorable,
upstanding life.

Toby has lost his job, his license to procure title and escrow business, and his ability to provide
for his family in the manner that: he was accustomed to, together with the professionalism that
was synonymous with his name.

| do not see how it would be appropriate or beneficial to anyone, to impose any further
punishment on Toby. The man | know has already been punished enough in my opinion.

My hope is that | have somehow made an impact on the decision you have to render, and help
supply justification for you to find leniency, for my very dear friend.

Finally, | want to thank you for taking the time to réad my letter and allowing me the
opportunity to share my thoughts on this important matter.

| am hopeful that | have adequately conveyed my feelings about how | feel about Toby
Macfarlane and the kind of man he is.

ours tr G
OY I iK- |

sinh Crestani

: ht

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 17 of 86

LETTER REDACTED IN WHOLE

 
Case 1:19-cr-10131-NMG_ Document 335-1. Filed 11/08/19 Page 18 of 86

To the Honorable Nathaniel M. Gorton
clo Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Conor Evans and Toby Macfarlane has been a family friend and mentor to me throughout my
entire life. Iam a native San Diegan, 25 years old and have been a commercial real estate broker since graduating
from the University of Arizona 4 years ago, I am aware that Toby has pleaded guilty to the college admissions
scheme.

My purpose for writing this letter is to hopefully shed some additional light on the quality of Toby’s
character and share some examples of how he has made such a positive impact my life. I have been lucky enough to
know Toby for a very long time and our families would routinely get together for various celebrations, holidays and
life events. My dad and Toby are both proud USC alumni and many of our family events were centered around
cheering on the teain or watching the games together. Toby has always been one of the most generous people that I
have met and would go out of his way to make any event or get-together memorable and special, He once surprised
my family with tickets to the Rose Bowl game to see our favorite Trojans play and would routinely host us in his
backyard for games on the road. Toby also entrusted our family to annually house sit their beautifull home, and we
would look forward to having a ‘staycation’ year after year. We would always show up to @ house stocked with
food and supplies, complete with a friendly note saying to make ourselves at home and thanking us for what we saw
as a vacation. As J grew older and started showing more interest in the business world, Toby went out of his way to
mentor me and give me solid advice. He would routinely check in with me while I was at school in Arizona and
request re-occuring coffee meetings with me when I was back in town. He loved sitting down and hearing what I
was passionate about and then trying to connect the dots with any contacts he had in his own network that could
help, He generously opened doors for me that otherwise would have been shut and I have many of my business
connections to thank lo him, But what really made this exercise most impactful to me was the genuine nature in
which he had an interest in my growth and success. He wanted me to suceced and it was evident by his continual
efforts lo put me in positions where I could find success. Toby set the perfect example of how you can elevate
others by positivity and showing genuine interest. Asides from my parents, there is no one else in my life that I
would attribute as being a bigger mentor to my life than Toby.

I can only speak to my personal experiences of how positive of an impact that Toby has made on my 25
years of life, but am truly blessed to have had the pleasure of cnowing him and the rest of his family for as long as I
have. I know that Toby has gone through a lot recently and this news has been extremely difficult and shocking to
hear for my family. Toby has always been a proud family man that puts others ahead of himself and I know that the
recent headlines have been embarrassing to his legacy. Toby always taught me that you are only as good as your
reputation, and I’m sure that he is most saddened to see his reputation tarnished through these recent events that
have ripple effects on J and {J 1’m hopeful that the punishments that have already been instigated and
subsequent consequences felt by Toby and his family will constitute a fair punishment. I’m sure that Toby’s career
will be greatly affected by these punishments and know that his reputation will take years, or perhaps a lifetime to
rebuild. I’m sure that Toby would take it all back if he could and know that any actions were a direct result of his
best wishes for his family and children. J thank you for your consideration and time reading this letter and I’m
hopeful that it can paint a picture of how positive of an impact Toby has had in my life as a friend and mentor,

Yours truly,

Conor Evans

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 19 of 86

Robert R Evans
June 3", 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710
Dear Judge Gorton:

My name is Rob Evans and | am a friend of Toby Macfarlane’s. | am a former Naval Officer and current
software executive with Dell Technologies, | have known Toby since 1982 and consider him and his
family clase personal friends. | am aware that Toby has plead guilty for his part in the college
admissions scheme.

The purpose of this letter is to express my support for my long-time friend who | know is devastated by
the recent events. My family and friends were shocked by the recent revelations because is it extremely
out of character for Taby to have done anything unethical. Toby has been unwavering in his generosity
with his time and counsel for me and my family during various times during our life. He is one of the
few people that { know who would literally drop everything at a moment's notice to help a friend or
family member. A couple of examples:

* When my son tore his ACL and MCL, Toby was relentless in helping us find a Doctor who
specialized in sports medicine and assisted with ensuring he had the proper care.

¢ During a difficult time in my career, Toby graciously volunteered to loan our family money with
no questions asked and no limitations (thankfully we did not have to receive a loan),

* |know that he has been very active in the community with non profit organizations and
contributions of his time, energy and finances. | understand that he and his family traveled to
Africa to do everything possible to ensure clean drinking water for local villages which included
digging of wells and financing additional well construction,

A few years ago, | wrote Toby a heartfelt letter about how much our friendship meant to me and my
family. | made the statement that my wife and | have never heard anyone utter a bad word or speak

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 20 of 86

negatively about Toby in any capacity, It’s quit a testament to Toby that he has lived his life in such a
way that it is possible for us to make such a claim.

| would like to ask for your Honor’s consideration of Toby’s long standing history of unquestionable
ethics, honesty and loyalty to his friends and family when considering sentencing. | know that Toby has
suffered a lot already with the public humiliation, loss of his Title license (after 32 years), business
partners and financial institutions dropping him and a myriad of other embarrassments. | know that
Toby is incredibly remorseful for his actions. | would hope that Your Honor will consider Toby's
heretofore stellar life that he has led while considering if additional punishment would be of any benefit.

Thank you for your gracious consideration for my most trusted friend.

Sincerely,

Robert R, Evans

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 21 of 86

June 27, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton,

My name is Robert Farrior. I have been an active Commercial Real Estate Broker for over thirty
years. I have known and I have done extensive real estate business with Mr. Macfarlane for the
majority of those years. ] am aware that Mr. Macfarlane has accepted responsibility and recently
pleaded guilty to some charges in the college admissions case.

The purpose of this letter is to give you some of my insight, knowledge, and thoughts about
Toby Macfarlane. First of all, throughout the years, Toby has always been considered by me and
many others in the industry to have the highest integrity, work ethic and trust in the Title
Insurance business in San Diego. He has always been extremely well respected.

Toby has a lot of competition in the Title Insurance business in the San Diego area, but he has
always been ranked number one in San Diego for the previously mentioned reasons. In the past, |
have placed complete trust and faith in more transactions than I can even count with him and he
always kept his word and he never failed me on anything. Much of Toby's business with me and
others was done with a handshake where his word was always his bond.

There have been so many times that I have seen Toby go overboard when he didn't have to, to
help people. On two different occasions, some years ago, Toby helped two different elderly
ladies in two different transactions where, because of their background and life experiences,
every penny counted for them at the close. Toby voluntarily cut his Title Insurance fees on both
transactions drastically just so that they could have more funds at the close of escrow. These fee
reductions came directly out of his pocket. They were both so very grateful for what Toby did for
them. That is something that 1] will always remember about Toby.

Toby really helped me at one time too. I had to sell a place that I owned quickly and I was ina
situation where J actually had to pay to close the sale. This was more common a while back. My
problem was that I was short of funds and I didn't have enough funds to close the escrow. Toby
chipped in, out of his pocket, to make up the difference so that escrow could be closed. This
action by Toby saved me a lot of grief and possible embarrassment later. This is the kind of
person that Toby is. Toby was always there and trying to help people when he saw that they
needed it.

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 22 of 86

In addition, Toby is well known for being generous to charity, participating in charitable events,
and he has always made a special effort to help those in need and those less fortunate. His past
active participation in Big Brothers has helped mentor and uplift the lives of an untold number of
young and sometimes at risk males that had no responsible adult male to turn to in times of need.
Many lives were changed for the better because of Toby's participation. Toby's participation in
the Make a Wish program helped grant numerous critically ill children a chance to help reach an
otherwise unreachable wish. Toby's tireless efforts to help raise funds for tennis courts for
disadvantaged youth at Barnes Tennis center and giving them the chance to learn and play the
game of tennis has always touched me. Giving back to help others has always been a core value
in Toby's life.

Toby has worked so very hard all of his adult life to build up his business and reputation to
where it was until recently. He has already paid a severe personal price because of this
conviction. Toby and his family have been devastated. He has been humiliated within the San
Diego business community as well as San Diego in general. He has suffered from a job loss, loss
of his license, and he has suffered serious monetary consequences. This will haunt Toby for the
rest of his life.

I have personally felt so bad that even with all of his good works, kindness, and help to other
people as well as helping the underprivileged throughout his life, that these good works can get
washed out under during a situation like this.

I have talked to Toby several times since the college admissions case broke open. | can't even
adequately explain just how remorseful Toby has been because of this situation. He has openly
expressed sincere contrition for his actions and I can tell you that he is a different person today.
Toby does not need to learn any lessons. He gets it.

Because of this situation in its entirety and the kind of person that Toby Macfarlane is, I would
respectfully and humbly plead with your honor for mercy and leniency for Toby Macfarlane in
this case.

Sincerely,

  

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 23 of 86

June 5, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:
My name is Patrick Ford and | have been a close friend of Toby MacFarlane for nearly 40 years.

| am aware that Toby will plead guilty to charges pending against him and has entered into a plea
agreement with the US Attorney. It is my understanding that the US District Court will evaluate the US
Attorney's suggested sentencing and consider Toby’s acknowledgement of responsibility as well as the
significant contributions Toby has made to the community and to society in general.

"fm pleased to inform the Court of my observations of Toby over nearly 40 years.

Toby and | both grew up in humble circumstances, and through hard work, encouragement from our
families, and determination were fortunate to matriculate to the University of Southern California (USC).
Toby, |, and a number of friends with similar humble backgrounds soon became close friends. Over the
years we have celebrated marriages and children’s births, mourned for lost parents, and counseled each
other over divorces and family or business setbacks.

Certain traits are required to maintain lifelong friendships: selflessness, empathy, a commitment to better
your friend, honesty, and a compassion for helping others when they need it most.

Judge Gorton, | have seen these characteristics not only applied by Toby in our friendship, but
consistently with all those who interact with him. | have witnessed Toby:

e Make a 12 hour flight half-way around the world to spend a weekend with his daughter
because she was homesick

e Transport and manage 10-12 teenage boys (including his son) at sporting events in order to
create meaningful comradery for these young boys
Counsel and comfort people who he has known for hours (not years) over a personal setback
Treat an Uber driver or restaurant server with the same amount of respect and consideration
that he would afford a CEO or an elected official

Luke 12:48 states “For unto whomsoever much is given, of him shall be much required.”

Toby fully subscribes to the above, and he has acknowledged his shortcomings and taken responsibility
for his actions. Toby has disappointed his community, his family, and most importantly, himself. With 40
_ years of friendship as a basis | submit that Toby will not return to this Court in the future, will be an
example of integrity in everything he does, and will continue to demonstrate compassion and care for his
family, friends, and society in general.

Judge Gorton, thank you for considering this submission. My hope is that the Court considers Toby's life
in totality from being a devoted father, a considerate and caring friend, a philanthropic and community
leader, and a person we desperately need in our day to day lives.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 24 of 86

PACIFIC EQUITY CORP.

Investment Real Estate Services

June 19, 2019

To the Honorable Nathaniel M Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkley, California 94710

Dear Judge Gorton:

My name is John Garner (JG to Toby) and | have been a friend and business associate of Toby
Macfarlane (Toby) since moving to San Diego in 1989. Toby was one of the first business associates | met
in real estate when | was relocated to San Diego as a Regional Manager of a major Real Estate
Investment Brokerage firm.

When relocated to San Diego, | was Introduced to Toby who had an exclusive relationship with our
entire San Diego office as the Title Representative. The prior San Diego manager of 15-years originated
the relationship and couldn’t speak more highly about Toby. Not only as a Title Rep, but the person. His
honesty, thoughtfulness and sincere caring and concerns to support the entire office and clients was
exceptional.

After meeting Toby, it was easy to recognize why he was able to maintain that relationship, It was easy
for me to accept the recommendation. After getting to know Toby personally, it was easy and natural to
want this person as a trusted, loyal friend. Your Honor, if you were able to sit alone with Toby, it would
be easy for you to recognize the same.

}am aware that Toby has pled guilty to the college admissions scheme. He didn’t say it but, | believe he
chose this to close a horrendous chapter of his life as quickly as possible. What he cannot mitigate is the
damage and shame he and his family will shoulder thereafter.

I've watched Toby at a personal cost and humility, walk away from, even when wronged, every bad or
negative situation. One example was when | left management. My replacement demanded the entire
office use his Title Rep. After a decade of exclusive office relationships, Toby was faced with a sudden .
betrayal and new managers instructions to “not allow anyone but his Title Rep” into the office.

Then and still today your Honor, Toby Macfarlane never spoke badly about that manager’s actions or
voiced a negative comment. He only responded by saying “the other Title Rep was a good guy.” To the
managers dismay the agents stayed loyal to Toby and that speaks loudly as to his ethics and character
beyond the business. It is remarkable as a young man to have that discipline to take the high road.

I'm writing this letter hoping to convey the sincerest forthright picture | can on two pages about a man
I’ve known for 30+ years. One of the few people | know that never put himself before another. | am
saddened that he and his family have suffered immensely already. This quiet and humble man never
sought attention as long as I’ve known him. Now, as a result of this case, Toby can’t go out without
people turning heads, mumbling or questioning directly.

PO Box 235858, Encinitas, CA 92023-5858 ¢ Office (760} 230-2668 * Fax (760) 230-2669
Jgarner@pacificequitycorp.com ¢ Groker Lic. 00848916

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 25 of 86

PACIFIC EQUITY CORP.

Investment Real Estate Services

| understand he has lost his Insurance License to practice — forever.
Will carry a felony conviction on his record — forever.
Faces the possibility of incarceration and substantial fines.

Your Honor, | know this is a high-profile case with famous people and trust many things | don’t know
about the case, but Toby Macfarlane has suffered severe consequences from his actions in so many
ways already. His family, business reputation and desire for anonymity is gone — forever!

When | saw him a couple weeks back, despite all his consequences thus far, my friend never spoke a
word to blame anyone else in the case, make an excuse for what he had done or point a finger trying to
pawn it off on anybody. He owned up to it all and preparing for your decision.

Please consider his long history of good citizenship, good will to others and just one of many examples
above of a lifetime of good, ethical and moral decisions. | hope this letter offers a little additional
understanding of the punishment he has already suffered for his actions and no need to impose more
punishment.

Thank you, your honor for taking the time to hear from friends and family of Toby Macfarlane. This is
who he really is. | appreciate your consideration and thoughtfulness when making your decision.

     

John Garner
President/Broker

PO Box 235858, Encinitas, CA 92023-5888 « Office (760) 230-2668 © Fax (760) 230-2669
Jgarner®pacificequitycorp.com * Broker Lic. 00848916

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 26 of 86

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Lorena Gaxiola, I've had the pleasure of knowing Mr. Toby Macfarlane
(Toby) for a few years.

| was introduced to Toby in the summer of 2017 through my childhood friend |

$B and Toby have been in a relationship for a while however, | happen to
also share many local acquaintances in San Diego with Toby aside from his personal
affiliation with my longtime friend

| am fully aware of Toby’s charges and his current legal issues. | feel sadden by his
position and possible effect to his future and his children’s wellbeing.

The purpose for my letter is to share my personal experience and the character of our
friendship with your legal team in hope that you could see the kindness of his heart.

| am a local San Diegan and a permanent resident of the United States. | currently live
abroad in Sydney Australia but continue to visit San Diego often due to family and
business matters. Without hesitation Toby and {J have always welcomed me in their
home with open arms, shared their home amenities, such as: food, water and other
outgoing cost during my long stays, he has loaned me vehicles, and provided me with
food and most importantly sharing his time and company with me.

This year, | was unfortunately diagnosed with cancer and had to visit San Diego after
my first chemotherapy to solve many business matters and prepare my local clients for
the long break | would have to endure during my health condition. My medical team in
Sydney were concerned of my travels and my wellbeing but | assured them that my
friend Toby would make sure | would remain safe during my visit overseas and how he
would look after me in the event of a medical emergency.

When | arrived in San Diego, Toby prepared a special room for me in his home where |
could feel comfortable and safe. He was available in the event of any medical aid and in
making sure my diet would be of top priority. Not only was his home a safe retreat for
me but morally he offered incredible support and | am forever grateful for his generosity.

Toby has been an incredible partner to my dear friend | | He is loving to her family,
caring of her son, and has embraced her culture with respect. {J is happy and |
couldn't wish for a better partner for her.

 

 
 

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 27 of 86

| feel for Toby and his situation because | know what a loving and caring father he is. In
my personal experience my stepchildren went through a lot of emotional distress after
their parents’ divorce, My first stepdaughter abused drugs and was self-harming at the
age of 17, | can’t tell you how many times we rushed her to the emergency room scared
she had cut too deep and would die. At the age of 15, my second stepdaughter suffered
from anorexia nervosa, to the point of being admitted to the hospital for months to be
fed by a tube. My husband and | worried to death for them and their future. Toby’s heart
is bigger than his body and | hope that you can spare him of any further financial and
emotional distress so he can focus on amending the emotional hardship his children

MB and 9 are enduring.

| appreciate your time.

'
i
|

Yours truly, .’

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 28 of 86

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Todd Glick. I’ve been friends with Toby MacFarlane since 2010 when we
started coaching together in Little League baseball. | spent over 10 years managing
teams in little league and travel baseball. | am aware that Toby has pleaded guilty to
the college admissions scheme. However, | felt it was important for you to know my
relationship to Toby and the type of friend and person | consider him to be.

| asked Toby to be one of my assistant coaches in 2010 because | was told he would be
a good influence and had a tremendous amount of patience which is critical in coaching
10-11 year old kids. | was very particular about who | chose as my assistant coaches
since | took the responsibility of coaching kids very seriously. | couldn’t have asked for
a better assistant or friend. All the kids liked Toby and respected him. He was a good
example for the kids because he cared and took a personal interest in all the kids. | put
a lot of demands on my coaches in terms of time committed to the team and my
coaching. He was dependable and reliable.

I'll never forget how our team hadn't won a game after the first few weeks and I was
extremely frustrated and | called Toby and said we need to get together and figure this
thing out. | had gotten on the kids a lot out of frustration. | can’t tell you how many times
kids would come up to me and say, “Coach Toby is so nice’. Toby was always the
voice of reason for not only me, but for the kids too. He has a great way of keeping
things in perspective and helped to always keep me “in check”. We met the following
day to discuss the best way to move forward with the team and what we need to do to
turn things around, Our team went from the last team to win a game to winning the
Championship. Toby spent countless hours on the phone with me discussing strategy,
handling the kids, and coaching. It was a memorable season that is still brought up to
me today from not only families from that team, but also people that live in our
community. It was a “magical season” and Toby was a big reason why it occurred. He
had a large impact on that team, those kids, and the families in our community.

Toby has also been a good friend. There were several times in the past where | asked
him to meet with me to provide advice and guidance on my personal business interests.
He always makes himself available and genuinely cares about my best interests. | trust
him implicitly. I've always valued my friendship with Toby because | know if | needed
anything, he would be there for me.

| can't speak to anything that occurred in this case. However, | can speak to the type of
person Toby is as a father and friend. He’s an extremely caring and loyal person. |
know he’s deeply regretful and saddened for his actions and the ramifications it's had
on everybody involved, There is ho question that Toby will carry the burden of what he

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 29 of 86

did for the rest of his life and work to become even a better person. | will always
consider Toby a good friend and somebody that | can rely on for anything. | believe
he’s had a positive impact with anybody he’s been involved with in his life. | hope you
consider Toby’s strong standing in the community and the quality individual that he is
when determining his punishment.

Af Me

Todd Glick

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 30 of 86

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton,

My name is Steve Hougard and | am writing on behalf of my family to tell you a little
about my friend Toby Macfarlane. | first met Toby when we were introduced through the
real estate business over 25 years ago. When doing business, | have always found
Toby to be a positive, engaging man who works with the goal to make every business
transaction a win for everyone involved. He has been a great team player, and good
person to be around and to learn from.

Because of our ongoing business relationship, eventually our wives met and became
friends so our business relationship grew into a family friendship. Our first children were
born just days apart and we spent a good deal of time together in that season of life.
The Macfarlane family was fun, generous with time and resources and part of a positive,
productive and charitable community. | would often get a call from him inviting me and
my son to join him and his son for a football or baseball game. We shared family
dinners, kid's birthday parties and annual trips to the pumpkin patch for at least 15
years. His dedication to his family has always been first and he has worked hard to
provide them with every possible opportunity.

| understand the situation that brings him to come before you and that he has pleaded
guilty in the college admissions scheme. This is the exception, not the norm in his
character and conduct. | do not know him as a man who takes short cuts or
manipulates circumstance for his own benefit. | look forward to continuing to do
business and life with Toby because the norm for him is a life marked with dignity,
ethics, morality and integrity.

The financial implications and damage to reputation caused by Toby’s involvement in
this scandal are deep and broad. He has talked with me about regret over his
decisions, what brought him to the place that he would make those kind of choices and
the shame and embarrassment he feels because of them. But he has also expressed
to me that the consequences he personally is encountering are not his highest concern.
Trying to repair the damage done to his children’s sense of value and their knowledge
that he believes in them and their abilities is a priority.

All of his good intentions and right motivations got lost in bad decisions and the
consequences for himself, his ex-wife and his children are devastating. Some of the
damage is so personal and painful for him and his kids that | am not comfortable writing
about it. His communication with them is that his decisions came from his own pride
and not from their lack of intellect or ability. He is also painfully aware that his decisions

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 31 of 86

have effected people far beyond his own family and that he will never fully know the
scope of that impact.

| see a brokenness and a humility in Toby that | haven't seen before. As his friend it is
difficult to watch. However, | know it is from that place that he can rebuild a healthier,
happy life. | look forward to seeing him overcome the consequences of his choices and
have a real, honest, deep understanding of the things that were out of order in his life
which led him down the road to this place.

| respectfully request that you would consider these insights as you make your
decisions in regard to his future.

With sincere gratitude,
Steve Hougard HEL

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 32 of 86

David M. Huffman

The Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, CA 94710

Re: Toby Macfarlane

Dear Judge Gorton:

The undersigned is a family law attorney who practiced In San Diego County for 42 years before
retiring on May 1, 2018 (California Bar No, 69026), A year or two before retiring, Mr. Toby Macfarlane
was referred to me for assistance In representing him in a marital dissolution proceeding. | was retained
by Mr. Macfarlane and represented him until the completion of his divorce.

| am writing this for the Court to perhaps provide a little different perspective of Mr. Macfarlane.
Based upon my years of experlence, divorce attorneys sometimes see the worst in thelr cllents and
sometimes the best. For Mr. Macfarlane, | saw the best of an Individual despite the fact that he and his
spouse obviously had great difficulty in thelr marital relationship.

The Court should know that | have no knowledge of the facts Involved in the matter before the Court
other than what | have read In local newspapers or seen on local television news reports. Mr.
Macfarlane’s situation has recelved widespread local medla coverage. | am relating the facts from my
personal knowledge.

Mr. and Mrs, Macfarlane had a complex marital estate. Mr. Marfarlane was indisputably the one
who handled the family’s financial affairs. From the beginning, Mr. Macfarlane promised that he would
be an “open book” and voluntarily provide all relevant information to Ms, Macfarlane and her legal
team. Based upon this foundation, counsel (Ms, Macfarlane had two counsel from the same firm) and
both parties began to meet jointly to discuss/resolve temporary Issues and develop the framework for a
consensual resolution of the divorce. Accordingly, we started by Mr. Macfarlane gathering, organizing
and presenting to Ms. Macfarlane and her counsel extensive documentation for her team to analyze the
nature and scope of the community estate, related tax Issues (basis, potential capital gains, etc.),
valuation and other Information which | believed Ms. Macfarlane’s team would need to do their due
diligence. The documentation was extensive, but very focused so that Ms. Macfarlane’s counsel and her
forensic accountant (Tony Yip) did not have to spend days reviewing extraneous documents, After Ms,
Macfarlane, her counsel and Mr, Yip had adequate time to review the documents, we had several joint
meetings for Mr. Macfarlane to walk everybody through the documents on an asset by asset basis and
to informally answer all questions which Ms. Macfarlane’s team had, Mr. Macfarlane actually meet with

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 33 of 86

Mr, Yip without counsel present to answer all questions that Mr. Yip had. This was highly unusual for
me, but it shows the extent of Mr. Macfarlane’s cooperation.

After Ms. Macfarlane’s team felt they had sufficlent information regarding the community estate, Mr.
Macfarlane with everyone’s consent prepared two lists of the entire estate: List A and List B. Each list
Indicated specific assets, their estimated value and potential tax consequences associated with each
asset, In doing so, Mr. Macfarlane Indicated that Ms. Macfarlane could choose elther list and that Mr.
Marfarlane would take the remaining Ilst since he believed his proposal divided the lists as fairly as
possible. Mr. Macfarlane again made himself available to Ms. Macfarlane’s team to answer all
questions. Ms. Macfarlane decided to accept one of the Lists and Mr. Macfarlane took the remaining
List. The marital dissolution action was settled on this basis.

| would like to offer a couple of observations regarding this process. First, despite thelr poor marital
relationship, Mr. Macfarlane repeatedly expressed concern for Ms. Macfarlane and wanted her to be
well taken care of after the divorce, Secondly, this process would not have worked if anyone believed
Mr. Macfarlane was not completely honest and reliable in providing Information and documentation. In
my 42 years of practice, | often encouraged clients to approach thelr litigation In a collaborative fashion,
but | am not sure that | ever had a case with this level of complexity nor a client as straightforward and
honest as Mr. Macfarlane. The process would have failed miserably but for Mr. Macfarlane’s honesty
and actions to educate Ms. Macfarlane and her team so they could make sound decisions.

Finally, as | worked with Mr. Macfarlane, | began to reallze how well regarded he Is/was In the San
Diego community. | understand that it is the Court’s responsibility to sentence Mr. Macfarlane. | would
never be so presumptuous as to tell any Judiclal officer what they should do in this regard. However, |
do feel that based upon the widespread coverage In the San Diego media that any sentence the Court
imposes will Impact Mr. Macfarlane less than the embarrassment and remorse that he has already
experlenced, | also know that Mr. Macfarlane is very close to his children and personally worry how this
will affect his young adult children.

| wish to thank the Court for taking the time to read this letter and considering the information that |
have shared.

Very truly yours,

asd ffire

David M. Huffman

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 34 of 86

June 17, 20479

To The Honorable Nathanial M. Gorton
% Arguenda, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, CA. 94710

Dear Judge Gorton:

My name is Steve Huffman and | am one of Toby MacFarlane's best friends for over 30 years.
The purpose of this letter is to share some of the background on Toby and his long standing

values and ethics in business as well as his generosity and contributions to his friends and
business circles.

Toby and | met in 1991 through my role as a California Real Estate broker and his role as a title
representative at a local title company. Toby’s business acumen combined with his values and
ethics have always been a part of dozens of escrows and title orders that we have worked
together on over the years. Toby’s contribution to the San Diego real estate industry and
dozens of people in our industry continues to this day, Additionally, Toby has invested with me
in a partnership whereby his investment was paramount in the complete revitalization of a 124
unit apariment building in Downtown Palm Springs in 2016, called Latitude 33. Because of
Toby's investment in this project, the entire downtown area changed and the property earned
thé ‘Most Improved Business Award” in 2016 from the Falm Springs Chamber of Commerce.

On a personal sida, | have seen Toby pour his life into his wife and children, hoping for the best
for his kids and family. | was there at his side as he walked through a very painful divorce just a
few years ago. He has been so dedicated to his wife and children for nearly 25 years, but
despite huge efforts through separation, rékindling the relationship for two years, and then
having It end in dovorce was the most painful thing for Toby. His wife simply did not want the
marriage any more, but Toby continued pouring his life into his kids and also the new role as
“friend” with his former wife Despite this heartbreak, Toby continues to have an
incradible positive influence on family friends as well as dozens of children at his alma mater.
Toby is constantly showing these people how to live generously and how to treat friends even
batter than himself.

Judge Gorton, | believe Toby has the utmost level of morals and values in his life. Toby's
passion for his children to have the best education possible resulted in getting caught up in the
mess he is in, and to this day | strongly believe ha was simply trying his hardest as a father to
give his kids the best. | am hopeful that you will consider his incredible contributions to aur real
estate industry in San Diego as well as the contributions to his friends and family circle when
determining the outcome of this unfortunate event. Toby has already suffered through the loss
of his job at the title company, the difficulty in obtaining new financing in his rea! estate dealings,

 

 

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 35 of 86

arid the impact of personal friendships. | believe he has suffered through enough and hope to
see some leniency given his excellent record both personally and professionally for so many
years. He has expressed to me personally how unbelievably remorseful he is for going too far
in trying to do what he thought was the best for his children. Looking back now, he has told me
that he is remorseful for these actions.

7
As a result of this illness, I did not speak with his father for nearly 20 months, and just
recently they reconnected. Toby's continued mentoring and parenting is paramount right now
for JJ to succeed, and [J is once again living with Toby. | am very concerned that any
incarceration could be a huge setback for} | hope you will consider this as well.

| can be reached at I should you wish to hear more stories and/or examples of
positive Toby’s life. Thank you in advance for your serious consideration of these facts as you
move forward with Toby in your courtroom,

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 36 of 86

May 22, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
. 803 Hearst Avenue

Berkley, California 94710

Re: Toby Macfarlane/ letter of support

Dear Judge Gorton:

My name is EY | am Toby Macfarlane’s girlfriend. | met Toby in July 2016 and a couple of
times more in the following months. We formally started our relationship March 2017 and we have
been living together since December 2017.

| am fully aware that he has pleaded guilty to the college admissions scheme.

| write to you today with a most honest and open heart in hopes that you get to know a little more
about Toby and consider this when passing your judgement on him.

| fell in love with Toby because he is like no other man that | have known before. He is an amazing
father, a loving partner, and honest, faithful, smart, integral man.

He was raised by a single mother who taught him to be a responsible hard working, successful business
and family man. As a single mother myself, | am very protective of my son. When | finally introduced
GE (my son, 19 years old now) to Toby; my son (who has never liked anyone as a boyfriend for me)
immediately said “I like Toby, he is a keeper, you need to learn how to cook”. Since then Toby has
opened his heart to my son and has become the best male role model for him. In fact, I’m a little
embarrassed to say that now my son calls Toby for advice before calling me.

Toby together with his ex-wife, raised two beautiful loving young adults. They both have accepted me
and my son in their father’s life with lots of love and respect. | am proud to be a part of this mixed family
that Toby and | are creating. Toby's son, fj is an extremely sensitive and vulnerable young person
who has been suffering through severe emotional issues the whole time | have known him. Toby is a
wonderfully supportive and understanding father, and | know how painful it has been for Toby to watch
GE struggles. i think that one of the hardest things for Toby as he contemplates his future is the
possibility that one consequence of his misconduct could be that Toby will not be able to be present for

HB when needs him.

I’ve gotten to meet all of Toby’s friends, mentors and colleagues and they all have nothing but praise for
him. They have shared wonderful stories about how Toby has made a positive impact In their lives. From
helping a friend through divorce, the loss of a parent to helping build a business to participating in
charity events and community fund raisers for their children.

| hope you can consider Toby’s good character and good faith as a loving responsible father in this
matter. The consequences both professionally and socially of Toby’s conviction have already been
severe and most importantly has affected his family and our family.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 37 of 86

He has lost his job of over 30 years, he has lost business transactions, business and social relationships.
His character has been questioned all over the media when he has always been a very private person.
He Is now in debt with substantial legal fees, we have missed various family events abroad. His 30 plus
years of ties with his loving college Alma matter have been shattered. But most of all, him and his
children are suffering emotionally from the heartbreak of this scheme.

Toby and | have talked for hours and hours about the flawed decision-making and bad choices he made
when he decided to participate in this scheme. ! know that he is truly remorseful for his mistakes.
Although it is no excuse, I’m convinced that Toby was motivated only by concern for his children. Toby
has a strong sense of fairness; and | know that he has spent untold hours of therapy and introspection
trying to understand how he falled to see and consequences of his actions.

Over the course of a lifetime, Toby has earned the love and respect of virtually everyone who knows
him. His children and | love him and support him, we are all working to get thru this emotional process
together as a family unit.

| don’t believe such a good hearted responsible man and citizen like Toby deserves any further
punishment and | pray that when you see the whole person, not just his wrong-doing, you will agree.

Thank you very much for taking the time to consider my letter.
Sincerely, P

  

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 38 of 86

+

  

vty ‘
s 4, ¢ 3
Ayah Kenneth London, CEO

. ( ~ ‘ um 7837 Convoy Court, Suite 200

> + San Diego, CA 92111

ey, we WO r © 858-751-631 I/fax 858-571-8463

ta property services CA. Lic #B-819549
RO klondon@WorkRight.net
To the Honorable Nathaniel M. Gorton Jume 9, 2019

c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue
Berkeley, California 94710

Dear Judge Gorton:

My name is Kenneth London and | am a General Contractor/Real Estate Investor and J am a friend of
‘Toby Maecfarlane’s, | met Toby about 5 years ago when his partner hired me to perform a renovation
for an apartment building that Toby invested in. We quickly realized we had a lot in common and
became instant close friends, almost brothers. I got to know his family and he mine as we forged wha

I can only say is a lifelong bond. He has spent considerable time aUmy home around my wite and
children,

| understand that Toby has pleaded guilty to the college admissions scheme and I wanted to reach out
to you to express my support for Toby. | feel compelled to help you understand that Toby is a terrific
and caring person, It is my hope that people are not only judged by their mistakes, but by the larger
body of work that constitutes their life. Toby clearly excels when it comes to kindness, honesty, and
concern for others.

They say you see a person’s truc colors when it comes to having money dealings with them. I believe
this is true. A few years ago I was buying an investment property and was in a bit of bind when it
came to closing the transaction. My bank was late with the funding, and | was about to forfeit a
significant deposit if 1 could not perform. I was quite stressed as you can imagine. One day I was
playing tennis with Toby and I mentioned that 1 was having this issue and he immediately told me it
was no problem, that he would lend me the money,

 
 
 
 

 

The next week
Toby transferred the money to me so I could close my transaction, I called him up and said we should
write up a note and have a formal transaction memorializing the details and he told me that my word
was just fine, | was blown away-—who lends that kind of money on a handshake?! It was an
incredible pesture, A few months later | of course paid him back. It really showed me that this is a
special kind of person who really sees and believes in the best of people.

‘Toby is very kind and compassionate. ] had a good friend who was incapacitated from a stroke related
to be terminal brain cancer. ‘Toby knew how much this guy meant to me and although he did not know
him very well, he took time out of his busy schedule to visit and spend time with him at his house
during his waning days, He brought him food and supplies on several occasions, He even shuttled
him 45 minutes cach way to a surprise birthday party that my friends were throwing me just so he
could spend a half hour with me. It was a very kind and thoughtful gesture.

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 39 of 86

I have very few what I would call ‘true’ friends. Toby is one of them. My criteria is based on how
thoughtful, honest, reliable that person is and how that person treats others. Toby excels in all those
areas, He is an outstanding human being who would do anything for anyone.

| have noticed a real change in Toby as a result of this case over the last few months. He is humbled
and seems very remorseful. We speak frequently and I fell he is genuine in his feelings. He has never
been in a position like this in his entire life. Good people can make bad decisions. Judge Gorton,
please consider that this is a good man whose life revolves around his family especially his son and
daughter, His kids worship him and rely on him, He is great father and even better person.

San Diego is a very small place. Toby has unfortunately been judged by everyone around him. He has
spent a lifetime successfully creating a large body of positive impacts on the community. That image
has suffered greatly from this college admissions scheme. I really do not see a benefit for anyone with
further excessive punishment.

| really appreciate you taking the time to read my letter. I sincerely hope you take into consideration
the kind of person Toby Macfarlane is as you make your decisions. ‘Thank you again.

¢ a
Y ours-ttuly, Lf
nett guint a ay ee sat

Gtineth J. London4-”
ma Va
‘riend

 

 

 

 
   

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 40 of 86

J, Dean Loring

   
 

September |, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is J, Dean Loring. I have known Toby Macfarlane for approximately 8 years. During
this time, I have gotten to know Mr. Macfarlane through a variety of circumstances and
interactions; as friends traveling together, dinner parties, family events and as an informal
advisor to my role as founder and CEO of a 25 unit California based restaurant company.

It was with some consternation that I learned of Mr. Macfarlane’s plead of “guilty” related to the
charges levied against him in the admission’s scandal. It seems quite out of character to see him
going through such a well-publicized and emotionally challenging exercise. When I put together
the facts as I know them, I am saddened by the misplaced behavior related to Toby’s positive
memories of his time at USC, combined with his ardent desire to have his own children benefit
from such an esteemed institution. Toby is a genuine family man and has a uniquely close
relationship with his children, Jj and {J I have personally seen on many occasions his
generosity and love for his children. They have the kind of close relationship few parents and
children ever experience. To me, this is demonstrative of a high-minded character and
generosity that few parents ever experience; a selfless devotion to the wellness of their family.

This generosity of spirit does not end with his family. Toby’s positive demeanor and
mindfulness in relating to others is an admirable quality. He finds positive in others and is
comfortable with people from all walks of life. An example of this is when we were together
dining at a restaurant last year, we overheard an elderly couple dining at the next table chatting
about their 50 wedding anniversary. Toby became clearly overwhelmed with emotion at seeing
this older couple expressing such love for each other after 50 years of marriage. He was clearly
moved and expressed it to the elderly couple, offering to buy their dinner. Although the couple
politely declined, everyone was clearly moved by the moment. I regularly see from Toby acts of
kindness and generosity toward others, but this simple example best encapsulates his
mindfulness toward others.

| urge you to consider the historical breadth of Mr. Macfarlane’s character relative to an isolated

misdirected behavior driven by the love of his children and his alma mater USC. This
aberrational behavior is entirely inconsistent with lifetime of good citizenship.

Respectfully,

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 41 of 86

Ted Cassman

Arguedas, Cassman, Headley & Goldman
803 Hearst Avenue

Berkeley; CA 94710

(510) 845-3000

The Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman, Headley & Goldman, LLP
Berkeley, CA 94710

Dear Judge Gorton

| am QS, Toby Macfarlane’s 80 year old mother.

Toby's plea of guilty to the college admissions scheme was a shock and heart breaking. | was
in disbelief. This is not the Toby | know and has been a main stay of my life through thick and
thin.

 

While not having a father in the home since he was five and a mother who worked full time,
Toby assumed many responsibilities and was a self starter and high achiever.

in high school he worked while playing on the tennis team and serving in student
government. When Toby came home for summer breaks in college he worked full time and took
night classes to help with his class load the following year.
As a single parent for over 50 years, | have depended on Toby for many things.
Toby’s assurance that he was always just a phone call away has meant the world to me.
* He has been there for me through lung cancer, a broken neck and many surgeries.

* He coordinated in-home care, repair projects and the purchase of new cars.

* My independence would be extremely curtailed if Toby were not able to be an integral
part of my life.

 

Toby has always been a willing and appreciated participant in my friends lives, welcoming them
into his home. He came to the aid of a close family friend providing financial assistance during
a difficult divorce.

As Toby's mother, | am asking you to consider his commitment to his family, his friends, his
professional life and the community.

Toby is extremely remorseful and acknowledges he has made a grievous error.

Thank you Judge Gorton for your consideration in this very serious matter.

  

Sincerely —

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 42 of 86

LETTER REDACTED IN WHOLE

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 43 of 86

LETTER REDACTED IN WHOLE

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 44 of 86

To the Honorable Nathaniel M. Gorton June 15, 2019
c/o Arguedas, Cassman & Headley, LLP

803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Steve Malachowski. | have had the privilege of knowing Toby Macfarlane,
and calling him a friend, for nearly 40 years. Toby and | first met while students at the
University of Southern California. We liked and cared for one another from the start,
and he became my “little brother” in our collegiate chapter of Sigma Nu Fraternity. It is
important to note that me and my family have lived in Austin, Texas for over 28 years.
We are far from most of those friends made during school days in Southern California.
| can count on a few fingers the number of men that have continued to be actively
involved in my life over those decades of living so far apart. Toby is one of them and |
am thankful for him in my life. Certainly, | am sadly aware of the circumstances that
Toby has brought upon himself as a result of his actions in the college admissions
scandal. .

It has been said that a person’s reputation takes a lifetime to develop but can be
tarnished in an instant. This letter is sent to you with the hope that you

will consider a lengthy list of positive attributes from Toby's life so that his recent lack of
judgement might be more clearly seen as an aberration of character.

As aman | know you must have that “one or two guys” that you would call if you found
yourself in desperate need. Toby Macfarlane Is one of those precious few men in my
life. When | have ever had a need or request, Toby has always been front and center
for me and my family. What follows is quite personal and difficult to say. Toby and |
share a horrible thing in common in that we have both lost a loved one (him a sibling
and me a daughter) to leukemia. During the time our family was battling for our
daughter's life, Toby showed extraordinary care and compassion for me and my family
that helped us face that battle.

Toby and | have also been involved in business transactions over the years. As you
are no doubt aware, doing business with close friends carries added risk. In the times
we have been Involved in business together | found Toby to be a man of high integrity
and one to honor his word. Sadly, these are not common traits in our world today.

Judge Gorton, | know that Toby is ashamed of what he did and is suffering the natural
consequences of his actions. Of course, | cannot possibly know the exact thoughts of
another person but believe Toby’s remorse genuinely stems from his heart and that he
fully appreciates the magnitude of the mistake he made.

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 45 of 86

Honorable Nathaniel M. Gorton, page 2 of 2, June 15, 2019

Thank you for your time and attention in reading my letter. If] can provide any further
or additional insight, it would be my privilege.

Sincerely yours,

Steve Malachowski

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 46 of 86

June 171, 2019

To the Honorable Nathaniel M. Gorton
Arguedas, Cassman, Headley & Goldman LLP
803 HearstAvenue

Berkeley, CA 94710

Re: Toby Macfarlane
Dear Judge Gorton,

My name is Vincent Martin and | have known Toby Macfarlane for over 30 years. | understand Toby has
pleaded guilty in the College Admissions case and wanted to share my thoughts and feelings.

ifirst met Toby at working at Southland Title. We worked very closely together at the beginning simply as
colleagues as | was in a supportive role at the company. He was extremely easy to work with and always
grateful for a job well done. We continued our relationship throughout the years and became great
friends. After Toby and na married we spent a lot of time together and Toby became like a brother
to me. His love of music and people are similar to mine and we sure did capitalize on that. Sharing great
memories at my father's home in Alpine enjoying Hawaiian music and spending awesome moments with
his dad, John, at the La Jolla tennis club who was truly genuine and generous man.

Inthe spring of 1996 Iwas offered a promotion into sales and only had a weekend to make my decision. |
recall asking Toby his opinion and spent most the weekend at his home running pros and cons of how this
would affect my life. Honestly that would prove to affect his life negatively as it was his business and
clientele that would be affected by my promotion and departure from the customer support department.
With all that being known Toby convinced me that this would be the best move for me and my career. In
some ways my family and | owe my successes earned in my career to Toby as | will not be where | am
today ifitwas notfor spending that weekend with him which forever changed my career path.

Throughout the years Toby has always been someone | admire and earlier this year when | had made a
decision to leave my current employer Toby selflessly urged me to reconsider as the company would
be better if | would remain. Although | had officially resigned those conversations with Toby urged me
to rethink my decision and with no personal gain afforded Toby, once again, | decided to stay at WFG
Title. | believe he intuitively knew I'd be happier, healthier at work and at home if | would reconsider
my resignation. | am forever gratefull!

When this case became public | met with Toby weeks following to discuss what had happened. We met
in my office and | hugged Toby, his sadness and remorse were so apparent. We talked for a while and at
times both teared up. He was emotionally drained and even fearful. Shortly thereafter Toby and | were
on a flight returning from an awards conference in Las Vegas when he informed me of his decision to
plead guilty that morning. While in flight he was extremely sad and pensive informing that he would
possibly be going to prison. This is sad and broken man and this case has, in my opinion, had an irrevocable
effect on him. Also, when Toby's insurance license was recently suspended | received a phone call from
him informing me of the letter received from California DOL. This decision and subsequent departure from
the company has hit Toby hard.

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 47 of 86

For as long as | have known Toby, this significant error injudgment is not consistent with his character.
He has always been a devoted father, son and friend, a person with high honor and moral character who
could always be counted on to do the right thing. Toby has always been my mentor, someone | admire
for his goodwill | am grateful that you have taken a moment to read my letter and appreciate your
consideration.

In closing your Honor, all | can ask is that you respectively consider Toby's children, mother and friends
in making your decision.

es4tfully
\

Vincent Martin

WFG National Title

9665 Granite Ridge Drive
San Diego CA92123
858-335-3159

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 48 of 86

 

 

 

 

 

Elizabeth Rabbitt

June 2, 2019

To the Honorable Nathaniel M. Gorton
% Arguedas, Cassman & Headley, LLP
Berkley, California 94710

Dear Judge Gorton,

My name is Elizabeth Rabbitt a retired health care CEO and close friend of
Toby Macfarlane. Toby, a close friend for the past five-plus years has informed
me of his pleading guilty to his involvement in the college admissions scheme.
It is my wish to convey to you the kind of human Toby is from the inside out.

For starters, it is impossible to describe the depth of personal anguish and
regret that he has been living with since the day this story first broke the news.
In spite of the hurricane, this has brought into his personal life turning every
aspect of it upside down and ugly, he has remained positive and has never
complained or behaved like a victim. He knows what he did was wrong and is
now and forever will regret the mistake he made doing what he thought would
be good for his kids and their future. His career, social network, and even close
family relationships have taken a heavy blow, but while he wishes he could turn
back time and change his course of actions, he knows that his future will be a
matter of reconstruction and continuing to live his life every day in a way that
leaves the world a better place,

During our friendship, he has left behind many markers of generosity and
concern for those in need. Among examples of how much he cares for others
is the time he helped pay the veterinarian bill for my friend’s horse that had a
bad accident on our ranch, has personally gone to Walmart to buy backpacks
and a giant suitcase for me to take on a mission trip to Kenya to the Kajiado
Girls Rescue Center, and has made generous donations to my fundraising

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 49 of 86

initiatives for the Catalina Island Conservancy and Maranatha Volunteers
International.

It is clear to me that Toby has been and forever will be changed by the mistake
he made, including the price he is paying as he works hard to rebuild his life,
repair his reputation and relationships which have been fractured and in some
cases destroyed. | know Toby will not just wither away but will be a poster
child for speaking up to remind those around him of the importance of social
responsibility to not follow in his footsteps, and how wrong it is for anyone of
any status to take short cuts as he did.

Please, in determining Toby’s sentence take into consideration the value of
Toby here in our world, making a difference every day vs. loss, or may | say time
wasting away in a prison, where we all lose. The price he has paid to date has
been tremendous both financially and emotionally. If he is allowed to, he
plans to be with our group next Spring on a trip to Zambia to help build
classrooms with Maranatha Volunteers International, and | so hope that he will
be able to join us there.

To know Toby is to appreciate what a fine person he is and | wish you could.
This drastic diversion from the course of his life actions was such a shock to me
and completely out of character with the Toby | know, and | know for certain
that his every waking moment is now is filled with remorse and a drive to make
it up to society in every way he can find possible. Thank you for taking the
time to listen to my words and baking these thoughts into your decision-
making process.

Sincerely yours,

Elizabeth Rabbitt

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 50 of 86

To the Honorable Nathan M. Gorton

% Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

June 2, 2019

Dear Judge Gorton,

I am proud to have Toby Macfarlane as a friend. It has been my experience that Toby
has been a good father and a reliable person, always available if anyone needs his help.

Toby is a good man who used bad judgement and made a mistake. He is the first to admit
this and has shown contrition and regret for what he has done.

Toby has suffered greatly these past months. He was handcuffed and taken to jail where
he had to spend the night. His house has been surrounded by reporters. He has been
disparaged in the newspapers, radio and television. It has been painful for us to see this
happen to Toby and his family.

In light of this, we pray that your Honor will show leniency in his sentencing.

Thank you.
Respectfully,

Michael E. Rabbitt D.D.S.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 51 of 86

May 31%, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

iam compelled to write to you today on behalf of my friend and sometimes business partner for 20+
years, Toby Macfarlane. Like so many others across our nation, | have been following the events of
these past few months with a sense of both confusion and sadness.

Having 3 daughters aged 8 to almost 13, the stories of what all of these parents have allegedly felt
compelled to do in an effort to help their children get into top notch universities has left me both
confused and really quite sad. | have tried to reconcile how someone that | know to be such a caring and
thoughtful parent would choose this path as the one he felt to be the right choice for his children.

Unfortunately, | have not come to understand how so many parents made this very bad choice. in
searching for answers, so that | could best discuss the how and why with my own children to create a
learning moment, | have found that the question kept evolving into a conversation about how someone
who | think of as being such a wonderful parent, friend, and community leader could make this poor
choice. Throughout these conversations with my own girls, | did notice that the conversation kept
coming back to all of the positive experiences | have seen involving Toby over the past 20 years and it
resonated even further when | asked another good friend for advice on how he would handle this if a
friend did something he didn’t approve of. | still hear his answer today as clear as | did the day the story
broke across the country.

“Sometimes, really good people make just make a bad choice, and that doesn’t mean they are a bad
person”,

| would ask to take a few minutes of your time to share a little about the Toby that | have known for 20+
years, A little about a very good person that evidently has made a bad choice.

| met Toby in my early 20’s straight out of University when | began a career in real estate brokerage.
Even though | was totally green, Toby always took time to lend a hand, provide advice, or introduce me
to veteran members of the Real Estate community. Toby was always very patient and remarkably kind.
What one would describe as a Mensch in my world. As my career advanced and | delved into investment
across the country, Toby was always willing to offer advice and counsel with no expectation of

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 52 of 86

something in return. Toby is the guy who is always willing to help a friend. if | needed counsel, advice, or
direction, Toby was always willing to take time to give an honest, thoughtful word of support with no
expectation or request for anything In return.

’

Our relationship evolved further in the mid 2000's to the point that we became full fledge partners
buying restaurant building across the country. We would hop a plane from San Diego to Louisville,
would then drive to Evansville, next Henderson, down to Nashville and then off to Savannah to look at
an Arby’s or Burger King restaurant building, often all in 48 hours or less.

Spending that kind of time with someone one on one, one is able to see what the really lies below the
facade of the person they are with. | can share unequivocally that | found Toby to be one of the most
genuine, honest, dedicated people | have ever met. Simply a good person. There was never a hint of
dishonesty, or BS of any kind. Toby is literally to me one of the most honest and direct people | have
ever met. | didn’t always like the response | would get from Toby, but It was always sincere, unfiltered,
and came from the heart. Truly a refreshing and very uncommon experience in the world of investment
real estate that | see far too infrequently,

| would like to believe that | have been exposed to quite a unique set of people over the years, from
working for Senator Lieberman in the US Senate, to acting as the Treasurer and Trustee at one of the
largest private day schools in San Diego, as a founder of the Scripps MD Anderson Cancer center, to my
recent appointment as a Trustee of Scripps Health, San Diego’s #1 and premier health system. The point
being, | have met thousands of people from all walks of life, from top to bottom, left to right, and | still
to this day even in light of the events that have transpired, think of Toby as one of the finest people |
have met. | had dozens of people ask me what | thought about this situation, and | found myself
answering instinctively that if | was stranded on the high desert road that connects Palm Springs to San
Diego with a broken down car in the middle of the night, | would call Toby to come help me and he
would be there without hesitation and without judgment to lend a hand. That is the Toby that | know.

Just days before the news of this case broke, | was considering recommending Toby to my Scripps
Health Board as a possible candidate to become a fellow Trustee.

| have a tremendous amount of respect for our courts and rule of law. | write this letter for that reason. |
hope this letter in some way will help to show the court a little more about the Toby who | know to be
an incredibly fine father, friend, and human being. The world is a better place because Toby Macfarlane
is in it,

Thank you, your honor, for taking them time to read this letter. | truly hope it sheds some light on the
remarkable side of Toby Macfarlane that | have known and continue to know to this day.

With gratitude and respect,

Elliot A. Scott

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 53 of 86

June 21, 2019

To the Honorable Nathaniel M. Gorton
c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is John Trotter and | am the Founder and Principal of an advertising and design
agency in the Bay Area. One of my lifelong friends is Toby Macfarlane. | am aware that Toby is
part of the college admissions scheme and aware that he has pleaded guilty. | have known Toby
since we were sophomores in college. He went to USC, | went to Occidental College across
town. During college, | frequently went over to USC to visit friends, watch USC sports and
expand my social circle. It was during these years that Toby and | struck up a friendship based
on our common sports interests and our common friends.

| am writing this letter to shed some light on the Toby that | have known, who he is as a person
and how he has been incredibly gracious, thoughtful and generous to me and my family. | do
remember in those early years in college and just after, that Toby was always a very inquisitive
friend, one who was interested in what | was doing professionally, socially and what particular
sports | was participating in or following. A lot of guys talk about themselves, Toby always was
curious about what was going on in others’ lives while his interests and life story took a back
seat. Toby and | met our eventual wives around the same time and got married within a year or
two of each other. Typical of that stage of life, both Toby and | focused on our marriages, began
families, and built a business or worked on advancing a career in Toby’s case. During those
years, Toby and | saw each other at milestone events with mutual friends but generally stayed
loosely in touch as family and career obligations took a priority.

About 5 years ago, Toby and | resurrected our friendship. It was during that time that both Toby
and | were going through the break-up of our marriages and the soul searching that went along
with that. My divorce preceded Toby’s by about a year and similar to when we were younger,
Toby took an interest not only in the transactional aspects of the impending divorce, but was
also sincerely interested in the psychological side of a divorce and how that affected me.
Instead of being about him, he was very interested in how | was dealing with the emotional and
psychological side of the divorce. Toby is unique as a friend as his level of interest and
vulnerability that he showed is rare and sometimes difficult for most guys our age. That
weekend, we developed a common bond and implicitly agreed to help each other get through
this difficult phase of our lives. With that as our foundation of the renewed friendship, over the
last 4 years, Toby and | have spent a great deal of time together.

Over these last 4 years of our resurrected friendship, | have witnessed and grown very close to
a man of good character, an incredibly loyal friend who will go out of his way to help a buddy
out, a dad who loves his children unconditionally, and a man whose kindness and generosity is
increasingly rare. Let me share a couple of examples. Navigating your 50’s is not an easy thing
to do. Both Toby and | are good examples of that. What | have found very interesting is Toby has
become the go-to friend that a number of our peers have turned to for lack of a better term; peer
therapy. | know Toby hasn’t labeled himself that, nor has he sought it out, rather our friends,

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 54 of 86

mostly men in their 50’s have sought him out to help work through these difficult life stages and
issues. Toby, on a number of occasions has opened his home to friends seeking guidance, a
sympathetic ear, or just someone who asks those appropriately inquisitive questions. Toby has
helped a lot of us process our difficult stages and has become our wise and emotionally stable
counsel. In a lot of ways, he is the glue that is holding our extended friend group together.

The other example is one of the kind and generous Toby. | have a 27 year old nephew who has
a rare form of terminal cancer. My sister and brother-in-law are going through an incredibly
trying time in doing whatever they can to make the time they have left with him as meaningful as
possible. For my extended family, the one thing that is precious is time with our nephew. Toby
happened to be out of town during a weekend where my nephew was in between chemo
treatments. | mentioned that | was coming to San Diego to visit with my nephew and sister and
he offered his home for the weekend for all of us to have a spur of the moment family reunion.
Toby doesn't know my sister or my nephew but offered his home as a refuge to get away from
their new normal of cancer treatments. We ended up having a wonderful extended family
weekend in his home, 25 of us enjoying a wonderful meal, laughter and for a moment, we forgot
about our nephew’s illness. It was what we needed and will be a lasting memory for my family
during a very trying time. It was Toby’s selflessness and generosity that allowed us to have this
special time with our nephew.

At his core, Toby is a good man. He is always there for his friends, is always considerate of
others, has a deep and abiding love for his kids, and is exceptionally generous. This case has
had a significant effect on Toby. | have witnessed him becoming more reserved as he is not
sharing what's on his mind as he has in the past. | worry that this case is going to affect his
openness and willingness to be an influential and significant part of his friends and colleagues
lives. | think this is how he is expressing remorse for what he did, by not being as open as he
was and it’s sad to see. This is not to mention the hardship he has suffered in both public
humiliation and the significant professional consequences.

Judge Gorton, | would simply ask that you consider the above when determining whether to
impose further punishment on this very special man.

Thank you very much.for your thoughtful consideration.

Yours truly,

MWje—>

Jdin Trotter

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 55 of 86

To the honorable Nathaniel M. Gorton c/o Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Rande Turner. | met Toby Macfarlane nearly 34 years ago when he
came to-work at Westland Title Company where | was employed. Toby and |
became very close friends during those first three years we worked together and
soon grew to be best friends over our long and wonderful relationship.

When | took a sabbatical in 1989 Toby stepped in and managed my business
accounts with utter professionalism. Over the past 34 years Toby and | have
invested passively and actively together in real estate investments. | also served
with Toby on the board of Sunrise Bank of San Diego from 2000-2005.

Without a doubt Toby has always been detailed, thorough, extremely fair and
honest in any of our business dealings together. There are countless times in
business I’ve seen Toby do the right thing when it may have not been in his best
interest, but ended up in the best interest of all parties.

| was with Toby the night he met his future wife [J Along with my wife we
spent many holidays, vacations and special moments together, many of which
included our parents, siblings and children. Toby's two children [ij and
have been intertwined in my life throughout their entire life’s.

Toby was an extremely loyal and devoted husband during his marriage to

Taby has been a plugged-in Dad who has coached his kids sports,
traveled extensively with his kids and supported their endeavors. | am aware
Toby has pleaded guilty to the college admissions scheme and have witnessed
the brutal fallout both physically and emotionally to he and his. family.

The purpose of my letter is to share some of the amazing qualities that make
Toby who he is today and some personal experiences I've had with Toby over
these 34 years.

About a year after Toby and | met his 12-year-old sister JJ was diagnosed
with terminal leukemia. What | witnessed was simply amazing. Toby. sprung into
action to help support his sister and his parents through such a difficult time. One
day | said let's go grab a beer after work to which Toby said “I'm not going to
touch a drop of alcohol not even a soda" “| want to remain completely present
and feel all of the emotions I'm going through with my sister over the coming
months” Once his sister passed he formed a tennis tournament in her honor and
raised money for cancer research and awareness.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 56 of 86

Toby continued to love on his parents, dad JJ and his mother Jj and be

there for them after the loss of JJ. Toby had an extremely strong relationship
with each of his parents.

The night Toby's father died Toby was on my doorstep immediately in tears and
disbelief that his dad passed at such an early age. Toby stepped in and took care
of all that was necessary to support his mother and brother. We traveled together
back to Utah where Toby assisted the family with all of the arrangements and
details for the estate and honored his dad beautifully at the memorial service.

Toby and his wife J have been very charitable and philanthropic by serving
many organizations in the San Diego area with their time and resources.

Toby introduced me and my family to Montecito Sequoia family camp up in the
Sequoia national Forest. This was a camp where families come together for a
week with no cell phones no technology just a chance to connect with one
another. Some of those weeks where the best memories ever as our families
would spend the week tagether hiking, biking dressing up for the talent show and
sitting by a sing-along campfires.

Toby has served his family, community, friends and clients for so many years
always putting them first. Toby has now lost all that he built over the last 34 years
and has been stripped of his license to practice a job he so loved. Toby is a
proken man that has been severely impacted personally, financially and
emotionally. Toby has expressed great remorse to me for his actions and asked
for my forgiveness.

Your Honor, | hope you will consider Toby's past actions and history as the
father, husband community leader and best friend. Toby has suffered gargantuan
losses as a result of his actions. | plead with you to allow Toby to remain
connected to his family so they may heal together. | gratefully appreciate your
consideration.

Kind regards,
Rande Turner

aes
ee eon ‘

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 57 of 86

June 20, 2019

Honorabie Nathaniel M. Gorton
Arguedas, Cassman & Headley, LLP
803 Hearst Avenue

Berkeley, California 94710

Dear Judge Gorton:

My name is Art Wadlund. | am in the Apartment Business, both as a principal and as
a broker. | met Toby Macfarlane through a mutual friend who is also in the
Apartment Business. | have known Toby for about 5 years. This is a relatively short
time frame; however, | have spent a considerable amount of time with Toby during
this period, | am also aware that Toby has pleaded guilty to the College Admissions
Scheme.

| know Toby and his character traits well. One example of his character is his
kindness to others and willingness to help, even with potential risk to himself. When
| had known Toby for only a few months, | had a business crisis where | needed
money almost immediately. Toby stepped up and lent me what | needed on a
handshake. Most/all others either would have required tangible security, however,
Toby was compassionate and a great friend. | will never forget his generosity.

My primary purpose in writing this letter is to provide a unique insight into Toby’s
character and his unique situation with his son, J} These insights are very
personal to both Toby and me, but under the circumstances, | feel compelled to
share them.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 58 of 86

| know that Toby has remorse for his actions and figuratively kicks himself daily for
taking the actions that he did in this scandal. His previous sterling reputation among
friends and in the business community has been irrevocably damaged by his
actions. He blames only himself for these actions. The thought of being separated
from at a time when especially needs Toby’s calming influence, and often
just someone to talk to are especially difficult for Toby.

in closing, | thank you for your consideration of Toby’s unique situation with his son
and the impact on life.

Yours truly,
oa oe
Art Wadlund

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 59 of 86

EXHIBIT D

 

 
Case 1:19-cr-10131-NMG

4 USC University of
Southern Calitornia

   

 
  

Ty

UNIVERSITY ADVANCEMENT

Toby Mac Farlane

ved USC Universi

 

UNIVERSITY ADVANCEMENT

 

   

Wy

UNIVERSITY ADVANCEMENT

Toby MacFarlane

 

Southern California

USC University of
Southern California

Document 335-1

THE
CAMPAIGN
Sor the
University
of Southern
California

FAS REGNA TROJAE

THE
CAMPAIGN
Sor the
University
of Southern
California

FAS REGNA TROJAE

THE
CAMPAIGN
Sor the
University
of Southern
California

FAS REGNA TROJAE

Filed 11/08/19 Page 60 of 86
GIFT RECEIPT

‘Thank you for your contribution. Your support is

very much appreciated,
04/14/2014
USC Marshall Dean's Strategic
Fund $200.00
Total Gift Amount $200.00

No goods or services have been transferred to you In exchange for this gift.
Please retain this receipt with your records in order to substantiate any tax
deduction you may claim, If you have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or giftec@use.edu.

GIFT RECEIPT

‘Thank you for your contribution. Your support is

very much appreciated,

06/30/2014

USC Athletics Scholarship Club $15,000.00
Total Gift Amount $15,000.00

No goods or services have been transferred to you In exchange for this gift,
Please retaln this recalpt with your records in order to substantlate any tax
deduction you may claim, if you have any questlons regarding your gift, please
contact University Advancement at 213-821-6ogq or giftec@usc.edu,

 

GIFT RECEIPT

Thank you for your contribution. Your support is
very much appreciated,

10/28/2014

USC Athletics Scholarship Club $15,000.00
Total Gift Amount $15,000.00

No goods or services have been transferred to you In exchange for this gift.

Please retain this recelpt with your records in order to substantiate any tax
deduction yoni roauclalm finns hove anv nitactlane racardinn vane ale ntanaa

 

 
Case 1:19-cr-10131-NMG

   

W

USC University of
Southern California

UNIVERSITY ADVANCEMENT

Toby MacFarlane

 

Document 335-1

THE
CAMPAIGN

Sor the

University
of Southern
California

FAS REGNA TROJAE

Filed 11/08/19 Page 61 of 86
GIFT RECEIPT

‘Thank you for your contribution. Your support is

very much appreciated,

11/23/2014
USC Tennis Fund $250.00
Total Gift Amount $250.00

No goods or services hava been transferred to you in exchange for this gift.
Please retain this receipt with your records in order to substantlate any tax
deduction you may claim. Ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or giftcc@usc.edu,

 

 
Case 1:19-cr-10131-NMG

   

Nr USC University of CE MPATGN
WY Southern California for the
University
UNIVERSITY ADVANCEMENT of Souther n
ornia
FAS REGNA TROJAE
Toby MacFarlane

   
 
   

ME MacFarlane

. 4 USCUniversity of CE RIPAIGN
WY Southern California for the
University
UNIVERSITY ADVANCEMENT of Southern
California

FAS REGNA TROJAE

Toby MacFarlane
MacFarlane

 

Document 335-1 Filed 11/08/19 Page 62 of 86

| GIFT RECEIPT

‘Thank you for your contribution, Your support is

very much appreciated. ‘
01/20/2015
USC Athletics Recruiting
Celebration $100.00
Total Gift Amount $100.00

No goods or services have been transferred to you in exchange for this gift.
Please retain this recelpt with your records In order to substantlate any tax
deduction you may claim. Ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or uscglft@uso.edu,

Ae eS Re peo ee ee ea Be ae ne Neat ee ne te Sek ee a ee

GIFT RECEIPT

Thank you for your contribution, Your support is
very much appreciated,

06/01/2015
USC Basketball Fund $9,000.00
Total Gift Amount $9,000.00

No goods or services have bean transferred to you In exchange for this gift.
Please retain this receipt with your records In order to substantlate any tax
deduction you may clalm. Ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or giftcc@usc.edu,

   

THE

Wee USCUniversity of CAMPAIGN
UW Southern California for the
University
UNIVERSITY ADVANCEMENT of Southern
‘ California

FAS REGNA TROJAE

acFarlane

 

ee ete nee a a re eg oe on emp

GIFT RECEIPT

Thank you for your contribution. Your support is

very much appreciated,
— 06/22/2015

USC Athletics Scholarship Club $15,000.00
Total Gift Amount $15,000.00

No goods or services hava been transferred to you In exchange for this gift,
Please retaln this recelpt with your records in order to substantlate any tax

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 63 of 86

»
ae
ad

  

s 4 . ° THE
iV USC University of Che PAIGN
VY Southern California for the
University
UNIVERSITY ADVANCEMENT of Southern
California

FAS REGNA TROJAE

Toby MacFarlane

 

| GIFT RECEIPT

Thank you for your contribution. Your support is
very much appreciated.

12/07/2015
USC Athletics Scholarship Club $15,000,00
Total Gift Amount $15,000.00

No goods or services have been transferred to you In exchange for this gift.
Please retaln this receipt with your records in order to substantiate any tax
deduction you may claim, Ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or uscgift@use.edu.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 64 of 86

     

USCUniversity of THE

  

mie . ’ CAMPAIGN
WY Southern California for the
University
UNIVERSITY ADVANCEMENT of Southern
California

FAS REGNA TROJAE

Toby MacFarlane
MacFarlane

 

| GIFT RECEIPT

‘Thank you for your contribution. Your support is
very much appreciated,

06/20/2016
USC Athletics Scholarship Club $15,000.00
Total Gift Amount $15,000.00

No goods or services have been transferred to you In exchange for this gift.
Please retain this receipt with your records in order to substantlata any tax
deduction you may claim. ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or giftec@usc.edu,

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 65 of 86

i USC THE CAMPAIGN for the

FAS REGNA TROJAE GIFT RECEIPT
University of Southern California }

UNIVERSITY ADVANCEMENT

Thank you for your contribution. Your support is very much appreciated

02/23/2017

USC Women's Athletic Board Fund $50,000.00
Total Gift Amount $50,000.00

Toby MacFarlane
‘1

 

No goods or services have been transferred to you for the deductlbte gift amount
listed above, Please retain this receipt with your records In oder to substantiate any
tax deduction yau may claim. if you have any questions regarding your gift, please

  

contact University Advancement at 213-821-6094 or giftcc@usc,edu.
Se . , THE GIFT RECEIPT
Southern California _ for the ‘Thank you for your contribution. Your support is
University very much appreciated,
UNIVERSITY ADVANCEMENT of Southern
California
FAS REGNA TROJAE
04/20/2017

Toby MacFarlane
MacFarlane

    

USC Athletics Scholarship Club $15,000.00
Total Gift Amount $15,000.00

No goods or services have been transferred to you In exchange for this gift.
Please retaln this recelpt with your records In order to substantiate any tax

deduction you may claim, Ifyou have any questions regarding your gift, please
contact University Advancement at 213-821-6094 or giftec@usc.edu.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 66 of 86

  

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19

View Transaction Printable View

Close Window Print Screen]

View Transaction Printable View
Transaciion Information
Account:
Description:
Amount:
Status:
Customer Reference Number:
Transaction:

Date Cleared:
Date Initlated:

Font Size

Checking - none

CHECK
$-33,727.40
Cleared
2474
Check 2474

September 23, 2019
September 23, 2010

Note: Check and Deposit images older than 180 days are not available online, but can be obtained by ordering coples by visiting the
Services tab. In order to malntain service, there is scheduled maintenance every Saturday at 11:00 PM and on the last day of each
month at 7:00 PM. During this time, which typically fasts about six hours, your images may not be available, We apologize for any

Inconventence this may cause.

PREMIER
WEALTH
MANAGEMENT

 

Page 67 of 86°
10/1/19, 10:40 AM

https://banking.calbanktrust.com/olb/retall/protected/zbcprintPage?OWASP_CSRFTOKEN=6LJE-OMHA-IZUF-SF9D-RTT9-VQAN-VOS2-VX8X Page 1 of 1

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19

View Transaction Printable View

Close Window Print Screen]

View Transaction Printable View
Transaction Iriormaiion
Account:
Description:
Amount:
Statue:
Customer Reference Number:

Transaction:

Date Cleared:
Date Initiated:

Font Size

Checking « non

CHECK
$-48,084.89
Cleared
2463
Check 2463

September 19, 2019
September 19, 2019

Note: Check and Deposit Images older than 180 days are not avallabie online, but can be obtained by ordering coples by visiting the
Services tab. In order to maintain service, there is scheduled maintenance every Saturday at 11:00 PM and on the last day of each
month at 7:00 PM, During this time, which typically lasts about six hours, your Images may not be available. We apologize for any

inconvenience this may cause.

pacuicn *
WEALTH
MANAGEMENT

 

 

  

https://banking.calbanktrust.com/olb/ratall/protected/zbcprintPage? OWASP_CSRFTOKEN=6L

 

auax ssuoona @

8

 

i
,
A

‘SNM SIHL MOTE NOS BO AVES “3M LON OG,

sssoapa B10NaY wo STreOM wuLay ean xan? {_}

Page 68 of 96 no, 10:40 AM

JE-OMHA-IZUF-9F9D-RTT9-VQAN-VOS2-VX9X Page 1 of 1

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 69 of 86

EXHIBIT F

 
#1119847.1

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 70 of 86

Xo oo ~i aN wr bb we N ‘ot

DR NN NR RD NR teen

STATE OF CALIFORNIA
DEPARTMENT OF INSURANCE
SAN FRANCISCO

File No, $D201900120
In the Matter of the License and Licensing le No. SD2

Rights of: ORDER IMMEDIATELY SUSPENDING
-TOBY TAYLOR MACFARLANE, AND REMOVING FROM OFFICE AND |
EMPLOYMENT WITH PRODUCTION
Respondent AGENCY, and
NOTICE OF RIGHT TO HEARING

 

 

 

TO; TOBY TAYLOR MACFARLANE

YOU ARE HEREBY IMMEDIATELY SUSPENDED AND PROHIBITED from
participating in any manner in the business of an insurer or insurance production agency,
including engaging in any employment, management or control of any production agency, or
from acting as an individual insurance producer, absent prior written consent of the Insurance
Commissioner,

YOU ARE HEREBY NOTIFIED that the conduct, conditions and grounds which the
Insurance Commissioner deems violative of the provisions of California Insurance Code section
1748,5(e), on which this action is based, are as follows:

(a) From January 1, 2009 until the present, Respondent has been licensed to act as a
Title Marketing Representative pursuant to license number 0G44385; and

(b) Onor about April 23, 2019 in Case Number 19CR10131 in the United States
District Court for the District of Massachusetts, an Information was filed charging Respondent

with criminal activity as follows:

 

 
#1119847,1

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 71 of 86

CeO NS KR UW BR HD BP we

DN ND RD Det eet

 

* Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud, in violation of
Title 18 - Unites States Code Section 1349;

" (c) By reason of the foregoing, the Commissioner finds that Respondent is a subject
person charged in a complaint or indictment with a crime punishable by imprisonment for a term
exceeding one year and which involves as one of its necessary elements a fraudulent act or an act
of dishonesty in the acceptance, custody, or payment of money or property, and that a failure to
immediately issue the order threatens the financial solvency of an insurer: or may cause financial
or other injury to any person, pursuant to Section 1748.5, subdivision(e)(1), of the California

Insurance Code:

NOTICE OF RIGHT TO HEARING

YOU ARE HEREBY NOTIFIED that within thirty (30) days after the issuance of this
Order, you may file with the Insurance Commissioner an application for a hearing on the Order,
addressed to Teresa R. Campbell, Assistant Chief Counsel, California Department of Insurance,
Legal Division, San Francisco Enforcement Bureau, 45 Fremont Street, 21't Floor, San Francisco,
California 94105,

YOU ARE FURTHER NOTIFIED that upon written request to the Insurance
Commissioner at the above address, you may request an extension of the thirty (30) day period by
an additional thirty (30) days provided that the request is filed with the Insurance Commissioner
within thirty (30) days after the Order is issued. |

YOU ARE FURTHER NOTIFIED that a hearing will be scheduled within fifteen (15)
business days after the application for a hearing is filed or within a longer period of time if you
request it,

YOU ARE FURTHER NOTIFIED that a violation of this Order may result in civil
penalties of up to one thousand dollars ($1,000) per day for each day for which the violation
continues,

Mf
Mf

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 72 of 86

w

a DN Un

10
11

12

13
14
15
16
17
18
19

20

#1119847,1

21

22
23
24
25
26
27
28

 

This Order is effective immediately.

Executed this 2™ day of May, 2019.

RICARDO LARA
Insurance Commissioner

"Sos he

Teresa R, Campbell
Assistant Chief Counsel ’

 

XS

 

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 73 of 86

  

 
Oo fo NI HD HH FP WHY

fr ih kk ek
oo NN AOR ORO RD OR Ee

_
‘©

#1126258.1

NY No DY HNO NY. N No N
oO sO ON wr > Ww nN — Oo

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 74 of 86

STATE OF CALIFORNIA
DEPARTMENT OF INSURANCE
SAN FRANCISCO

File No. SD201900120
In the Matter of the License and Licensing nee

Rights of:

ORDER OF SUMMARY REVOCATION
TOBY TAYLOR MACFARLANE,

Respondent

 

 

 

WHEREAS, from November 7, 2002 until February 5, 2018, when he was suspended by
the Department pursuant to Insurance Code section 1748.5, Respondent TOBY TAYLOR |
MACFARLANE (“Respondent”) has been licensed to act as an Accident and Health Agent and
Life-Only Agent pursuant to license number 0D10596; and

WHEREAS, from January 1, 2009 until May 2, 2019, when he was suspended by the
Department pursuant to Insurance Code section 1748.5, Respondent has been licensed to act as an
Respondent has been licensed to act as a Title Marketing Representative pursuant to license
number 0G44385; and

WHEREAS, it is provided by California Insurance Code sections 1669(a) and 1738 that
the Insurance Commissioner may, without hearing, revoke any permanent license and licensing
right if the licensee has committed a felony as shown by a verdict of guilty, a plea of guilty or

nolo contendere, or by a final judgment of conviction thereof; and,

WHEREAS, on or about June 21, 2019, in in Case Number 19CR10131 in the United
States District Court for the District of Massachusetts, Respondent pled guilty to the following:

e Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud, in violation of

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 75 of 86

 

 

1 Title 18 — Unites States Code Section 1349;
2
3 NOW, THEREFORE, pursuant to the authority of California Insurance Code Sections
4 | 1669(a), in conjunction with Sections 1738, the Insurance Commissioner hereby orders that the
5 | all licenses and licensing rights of Respondent be, and the same hereby are, REVOKED, effective
6 || 30 days from the date of this order,
7 IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of July,
8 2019.
9
10 RICARDO LARA
i Insurance Commissioner
12 By Vi
13 /
14 Teresa R. Campbell
Assistant Chief Counsel
15
16
17
18
19 .
20 .
- 21
22
2
25
26
27
28

 

 

#1126258.1 -2-
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 76 of 86

EXHIBIT H

 
 

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 77 of 86

CiB CALIFORNIA {Bank

  

TRUST Trust
March 13, 2019
Toby MacFarlane
Re: Credit Facility ending in
Adverse Action Notice

Dear Mr. MacFarlane:

This is intended as notice that we have frozen the subject credit facility and will not consider a
renewal of the facility or any other accommodations at maturity of the line on April 1, 2019, There
currently is nothing outstanding on the credit line.

We are taking these actions due to your reported arrest on felony charges for your alleged
participation in what news sources are reporting as a college admissions bribery scandal. Both news
sources and an affidavit in support of the charging documents refer to you as a “former” title company
executive and we assume, therefore, that your financial situation has or very likely will change from what
it was when we approved the subject credit facility. We also assume that legal fees for defense of the
charges will be substantial. These factors make it unlikely that you would meet underwriting standards
for any further extension of credit, ,

For these reasons, we have taken the actions noted above.

Sincerely,

pb

Jacob Richards

Senior Vice-President

California Bank & Trust

PH: 858-623-3166

E-mail: Jacob.Richards@calbt.com

The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color,
religion, natlonal origin, sex or marital status, or age (provided the applicant has the cupacity to enter into a binding contract); because all or
part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
under the consumer Credit Protection Act, The federal agency that administers compliance with this law concerning this creditor is the
Office of Controller of the Currency, Western District Office, 1225 17 Street, Sulte 300, Denver, CO 80202.

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 78 of 86

EXHIBIT I

 
 

 

 

 

aus 000°O7$
skep pI

sult 00S*6$
qyUOW |

(L 1 pr)
wOpsIM Suyuored Sursoamd ‘AjtTeuosiod

SnourRy & se Jjosioy prey Aypeono0d AY
(pe PD

Joyysnep 1osun0K 10F yeodar 0} sdojs YOo],
(‘py) LoJasuNOd [OoYDs YSTYy 0} pary

‘d

‘OWJ JUSS S,"JAODH) Juedronsed oAsoy
IOBUIS 01 000'ST$ Ped

(g

(v
(¢

(L

(uezeg)
quIsys TOV

JIT ZIT01-61 YD “ON

veuggny Aye

 

005°6$
uosud

ou/suoneqoig

ours 00S‘6$
qyuoUL |

CPD

ULO PIOAae 0} STeMeIPYIIM poNjon.ys
(¢ ‘d ‘ownayl ‘yas s,"jAoD) yuourked
yeaou09 0} ysvo Sed 0} vapt poyerTUy
‘IOBUIS 01 0OO'ST$ Pred

(€

C1

(uoreg) sways TOV

JI ZTI01-61 YO “ON

ooyEs uer Iojog

 

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 79 of 86

sug 000‘0T$
SLO “Aep I

out 000‘OT$
SyJUOUI ¢]

(6 ‘d ‘owsy ‘juss
S$,"JA0D) sojoTyIe poyniosl se poydoooe
sjuapms ¢ 103 01 QODOL9$ poldssoy

(I

(YoRoD I9990¢ proyuR}s)
SUIDYOS JUSUIN.IIY

ZMU 6L001-4D-61 ON

r20ulepue A uyor

 

 

pesoduly 9909} u9¢

 

Jd SUIDM9}095
JUIWAMI9A0+)

 

SLOJPIV J SUYVABISSY PI}1ISSV S.JA0D

 

says

 

smu JUBPUIZIG

 

 
 

 

 

 

Case 1:19-cr-10131-NMG_ Document 335-1 Filed 11/08/19 Page 80 of 86

 

 

 

 

(pojsorze) Joyysnep Ioj yeodol 0] popusyuy (7
WONeoo]-91 jnoge TOV 01 perT (9
WOTIRIOT
-OI NOE STRIOYJZO [OoYSs YSTY 01 psry (G
1S9} DJL} 0} “OOSse S$ .JOBUIS Joy posueLy (Pp
ropoid 0} sjuoursed oquq s .JOSUIS
SUIPNJOUL “oUISYOs OYUT WYSIsuT sjopdt0y (¢ LI LILOI-61 YO “ON
aug 000'Or$ ou 000‘0r$ juedjonred oanoy (Z (Quereg)
SYOOM € SqUOUL 9 JoBUTS 01 000'OS$ Pred (L eusyos LOV weysurjong cues
(Z Ye ‘PJ) Peatooel WOS JOpTo SULION}
Jo yuNoure ynoge SLA 0} poly Apsnorasig (9
(‘p7) S[eas] UoYeonpe .syuored
Surpresor suoyeordde oSaTjoo perisyey (¢
(p18 (py) Aorayje s wos
Surpresoy suoyeordde ssayjoo poyisyey (yp
(y 1 PI)
_pney jo sjodse ojdryjnur ur JUSWSATOAUI
dAISUOTX,, — JuedIored satoy (¢
(pd ‘ows ‘juog ‘ddng s,1A0p) ottoyos LI LITOI-61 UO “ON
sug 00S*6$ ou 000°07$ Jo} JoBUTg no yYyBnos APoaneULTFY (Z (Quer)
SYOOM € syJWOUL + IOBUIS 01 000‘ST$ Plekd C1 ouINyos TOV joddepy oto freyy
Jd SUIIUITIS
posodmy 99093005 qU9WAULI9A0*) $10JIV,J SUVAVIGSY PdLIISSV S.JA0s) sMIyIS suey JULpUojog

 

 

 

 
 

 

 

(‘py) podvpap o109S 489} UOYyM pleog
QBa][OD “SA UOTOe [eso] pousjwoIy], (9
QUISYOS OJUI WYSIsut sjo[dwi0g (¢
(py) stwOYOsS Io JOBUIS NO WYSNOg (P
woTed0]

‘Buljso} Joy posuewe —juedionred sayoy (¢

(9 ‘d ‘owsypy ‘tues -ddng s,jA0y)

LI ZTTOT-61 HO “ON

 

Case 1:19-cr-10131-NMG_ Document 335-1 Filed 11/08/19 Page 81 of 86

 

 

 

 

 

 

sult 000°Sr$ Uy 000OP$ | SHMSex s}so} ¢ poytsTej--Jopuayjo wodoy (¢ (Quereg)
yyuour | SUJUOUL 8 JOBUTS 01 OOO'STI$ Ped (1 susyos LOV nogqy Borel
(pp) pode[ap SBM 9109S }so] UsYM prveog
QBa][OD “SA OTe [eSo] pousjeomy, (9
QUISYOS OFUI JYSIsuI sjoTduIoDg (¢
(pp) suasYOs IoF JoBuIS No WYySNOg (p
woNeo0]
3ur\s9} Joy posuene — yuedionsred sayoy (¢€
(9 d ‘owe “ues ‘ddng s,"1A0p) LI LITOI-61 UO “ON
su 000°SP$ Uy 00OOP$ | SHMSer sysoq ¢ poryIsyey--Jopuayjo qeadsy (Z (quer q)
qyuow | SUJUOUT g OBUIS 01 0OO'SZI$ Ped (I swmeys TOV noqqy A109eIL)
"Jd SUIDMIJIG
U9 WHULI9A0+) S10}IVY SUNVABISSY PILIOSSV $,JA04) IUITYIS IWIN] JUARpUIJI(T

 

pesoduy s9u9}U9¢

 
 

 

CS - pie py) wimjor
e SUIT] JOJoq poysoize sem Ing sjuoused

 

 

Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 82 of 86

 

 

 

 

IO} SUOYONPSp Xe} SULYe] pessnosip off (€
(z ‘d ‘owsypy ‘juss ‘ddng s,A0n)
Josutg Aq Surfesumoo snoraeid ON (Z Md @7Z01-HO-61 ON
su 000‘0ST$ ouly 000'SLS$ soneTy “O'S Quereg)
sy}UOW 7 SYJUOW 6 pue JaSUIs 01 QNOOST$ JO [e101 pleg (T QWIOYOS JUSUIN.INOY yoezzig Aolgor
(pp) upne s 1e3UIg
JO} SY] 94} 01 poly 0} poorse ‘oyeJT (¢
(p Je “p]) Uoronpep xe} eB Yoo], (yp
SWIOYOS 9Y} UI JoyYSNep posjoauy (¢
(¢ d ‘owsyy yueg ‘ddng LI LIIOI-61 UO “ON
sult 000'0S$ sus 000°0r$ 8,JAOD) SWOYOS IOJ JoSUIg Jno Wsnog (7 (quoseq)
yyuow | SYJUOUL 8 JOBUIS 01 000'SLS Ped (I susyos LOV UBUIXE] | USqoed
(OL 38 ‘PJ) O109s }s9} JUSTNpney
QSBO[DI O} LIV 910} 0} AOuIOYL poEY (9
({ 38 ‘py) WoNKIOT SUNSO} JOF 9OIM}
Aryunod ssoioe MoT — yuedronsred sanoy (¢
(c
ye ‘py) 1aBurg Aq Surjosunos snorasid ON (p
(9
pue Ze py) pney Joy adurg jno snog (¢
(1 “d ‘ousyay “yuag II LILOI-61 UO “ON
uy 000OS$ aug 000°Or$ ‘'ddng s,yaop) Aouroye spgoid ystH (7 (quer)
Yyuou | SYTWOUT g ToBULS 0} QOO'SLS Ped (I auayos LOV uepded wopr0p
*29Ys SUID} UNS
posoduy 99093099 JUS UIMLI9A0+) S10JIV A SUNVAVAGSY PILIISsy §,jJA0+) sMIyIS suv) JULpUIjog

 

 

 

 
 

 

Case 1:19-cr-10131-NMG_ Document 335-1 Filed 11/08/19 Page 83 of 86

sult 000°S6$
syyuOW

aut 000°SLS$
Aep ® pure eo

CPD)
AB] 9U} 1OJ UTepSIp PUB OSIOUIOI JO
Yor] SuULYLYS B MOUS 0} SonUTTWO oFT,, “eB
(Z
ye py) ,. ew sty 10f AytpIqrsuodsaz jdoooe
AT[ng,, OU prp oy ‘Ayms Surpeord sypy
(py) yipne s .1o3ulsg
IOF SY] OU} peojstur 0} poosse oy “Joye']
wos Jo sydeisojoud peddoysojoyg *o
wonyeuop
jnoge SUOTSSTUIPe “T)S*(] OF PSV] “4
489} JO WOTBOOTOI
jNoge STeIOYZo TOoYs YSty 0} poly “we
CPD)
_SkOM oyelogeye ul,,--juedrorred sanoy
(¢ ‘d ‘omaypy ‘quog -ddns
S,AOD) SUIS 9} Ul UOS PSAT[OAUT
soHeTqry “O'S
pue JosUrg 0} OOOOST$ FO [e10} preg

(¢

(y

(¢
(Z

Ci

(quore g)

QUIDYOS JUOUINIIOY

JI ZIT01T-61 YO “ON

QUBOTS UIAS(]

 

 

pssodmy 99093099

 

Jd SUINUI}UIS
yd WITLI9.A0+)

 

S10}IVY SUYVABISSY PILIOSSV $,jA05)

 

sMIyIS

 

oMBN] JURpUIZIG

 

 
 

 

 

Case 1:19-cr-10131-NMG_ Document 335-1 Filed 11/08/19 Page 84 of 86

Ol
ye ‘py) ,.SIay}O swue]q 0} pue AyryIqisuodso1
oped o},, Al 0} poysisiod oFT (ZL,
(Z
— | ye (py) uos Suryjodxe Woy Joos Ieq
0] UMOJOSIOIH Jsurese jinsme] & poyyE oH (9
(Z Ye ‘PJ) .. @SIOWIAI Fo yout ojoTduroo
®,, pemoys oy ‘AyIns Surpesjd oypy (¢
(9 3e “py) Yoroos stut9}
UWMO0}BIODH 0} pred oqiiq SuIpNyout
‘QUIDYOS OUT JYSIsUT ojoTduI0S peET (yp
(p - € Ie ‘PPF) UMO}SBIOIH
01 suoryeortdde pue sXesso ‘syreure
os[ey puss 0} ATpoyeodar wiry poystuq “eB
(| 38 “Pl) SUIOYOs OU} UI UOS poAfOAUT (¢
({ ‘d ‘owsy[

LI ZTIOT-61 YO “ON

 

 

 

 

sug 000‘O0I$ out 000°S6$ "yuag ‘ddng s,"jA0H) yuedroyred sanoy (Z (uareg)
sqJuOUW p SUJUOUL CT IOBUIS 01 NNO‘OOHS JO [2101 B preg (T QUITS JUSUMIISY oAtAoIduies usydaig
*20y] SUIDTI9} 09
pesodwmy 3909} 0969 JUS UIULAIA0*) S10} SUVABISSY PILIOSSY §.jA05) sMIIYIS dUIBNY JUepuIjoG

 

 

 

 
 

"000°007$

Jo JUNOUIe posIBe oY} IOBUIG JUS IOAOU OY }[NSoI B se pue “D°S/) 0} PoYTUIpe sem JoTYSNep sTYy s1OJoq pojsaLIe sem snoouN}{ “I[ +

 

 

Case 1:19-cr-10131-NMG_ Document 335-1 Filed 11/08/19 Page 85 of 86

aut 000°00TS$
SyyuOUL ¢

out 000°S6$
syyuoU ¢{

(pI) Upne s JasUIg

IO} SY] 9Y} 0} poly 0} poorse oy “Ioye’]

(g ye (py) Gou prnoos Apyuoredde jnq)

Soxe] Woy sjuoursed Jonpap 0} pooise o]]

(3 7

“PJ) SUIYOS OFUL TYSISUT oJ9[dwI09 pey off
(sr psn

0} [IeUd OSTe] 9M 0} Joy polstfuq “eB

(8-

L Ye ‘P]) VWDYOS dU} Ut JoIYSnNep poA[OAU]
(g 18 (py) .pouueyd ATnJoreo

pue poyemnoyes,, sem OUILIO SIE] “q
(g ye PY) 189} JO UoTVooJoI noge

SIOJTBSUNOD YZTY 0} por Ajpoyeodoy “eB

(J ye py) wedionzeg sanoy

(zd ‘omy

‘yuag ‘ddng s,"JA0D) swoyos JuUSUMINIOSI

way} “aWMOYOS [OVW ISI — Jokvyd yeodoy

Josulsg

01 00000E$ JO [230] B Aed 0} psoIdy

@
(9

(¢

(y

(€

(7

CI

(quoreg) swINY9S TOV
pue swoYos JUSUTIN.INDY

LI ZTTO1-61 YO “ON

snosuny unsnsy

 

 

posodmy 990193096

 

*J9Y_SUIDII} US
JUdUIULI9A0+)

 

$10JIV A SUYCABISDY PIJIOSSV S,jA04)

 

sMEyIS

 

ome JUBpPUIJIG,

 

 
Case 1:19-cr-10131-NMG Document 335-1 Filed 11/08/19 Page 86 of 86

CERTIFICATE OF SERVICE
| hereby certify that on November 8, 2019, | filed the foregoing with the foregoing
with the Clerk of the Court for the District of Massachusetts using the CM/ECF system,

which will send notification of such filing to all attorneys of record via the notice of
electronic filing (the “NEF”). °

Dated: November 8, 2019

/s/ Ted W. Cassman
Ted W. Cassman

 
